          Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 1 of 60

                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 8/1/2021
----------------------------------------------------------------- X
JOHN DOE,                                                         :
                                                                  :
                                                   Plaintiff, :
                                                                  :      1:20-cv-06770-GHW
                              -against-                           :
                                                                  :   MEMORANDUM OPINION
COLUMBIA UNIVERSITY,                                              :       AND ORDER
                                                                  :
                                               Defendant.         :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         Plaintiff John Doe and Jane Does 1–4 were all students at Defendant Columbia University

in the City of New York. During the course of Plaintiff’s senior year, each of Jane Does 1–4 filed

complaints alleging that Plaintiff had sexually assaulted them in violation of Columbia’s Gender-

Based Misconduct Policy. In response to each of those complaints, Columbia began a disciplinary

process against Plaintiff. Because Plaintiff was a member of the student government and one of the

Jane Does was a member of a student group advocating for Columbia to take sexual assault on

campus more seriously, a campus news site published an article about the complaints. After the

third complaint was filed, Columbia—without giving Plaintiff notice or a hearing—placed him on an

interim suspension. Plaintiff filed a counter-complaint against Jane Doe 1 for sexual misconduct

and against Jane Does 1–3 for harassment and retaliation, which Plaintiff alleges Columbia failed to

investigate. In the midst of those disciplinary proceedings, Plaintiff was expelled from Columbia for

email hacking. Ultimately, following his expulsion, Columbia found that Plaintiff had violated its

Gender-Based Misconduct Policy with respect to Jane Doe 1, Jane Doe 3, and Jane Doe 4. Plaintiff

was found not responsible with respect to Jane Doe 2.
         Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 2 of 60



        Plaintiff challenged his expulsion for email hacking and the Jane Doe 1 and 4 proceedings in

Article 78 actions in state court. He was unsuccessful. Plaintiff then filed this lawsuit, bringing

seven claims under Title IX of the Education Amendments of 1972.

        The crux of Plaintiff’s Title IX claims is that Columbia discriminated against him because of

his gender in imposing the interim suspension and in investigating and adjudicating the complaints

filed by Jane Does 1, 3, and 4. Plaintiff seeks injunctive relief—that his disciplinary record be

expunged and that he be given a diploma—and damages. Because Plaintiff was independently

expelled for email hacking, his claims for injunctive relief are not fairly traceable to the gender-based

misconduct proceedings he challenges here, and he does not have standing to seek that injunctive

relief. And because Plaintiff has not alleged the existence of a similarly situated student who was

treated better than he in the context of his interim suspension, his selective enforcement claim

challenging the interim suspension also fails. Plaintiff has not alleged that he was sexually harassed,

so he has not stated a deliberate indifference claim. Furthermore, Plaintiff is collaterally estopped

from pursuing an erroneous outcome claim as to the Jane Doe 1 proceeding. Accordingly,

Defendant’s motion dismiss is GRANTED as to Plaintiff’s claims for injunctive relief and damages

arising from his expulsion and lack of diploma, Plaintiff’s selective enforcement and Davis

harassment claims regarding his interim suspension, and Plaintiff’s erroneous outcome claim as to

the Jane Doe 1 proceeding.

        But Plaintiff has alleged procedural defects that may have affected the outcome of the

disciplinary proceedings regarding both his interim suspension and the Jane Does 1, 3, and 4

complaints. Plaintiff has also alleged circumstances giving rise to a plausible inference of

discriminatory intent by Columbia. Accordingly, Plaintiff has stated erroneous outcome claims with

respect to the Jane Does 3 and 4 proceedings and his interim suspension. And Plaintiff has stated a

selective enforcement claim with respect to the Jane Doe 1 complaint because he and Jane Doe 1


                                                    2
         Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 3 of 60



were similarly situated, and Columbia treated Jane Doe 1 better than Plaintiff. While Columbia

investigated Jane Doe 1’s complaint for sexual assault, it failed to investigate his counter-complaint

against Jane Doe 1 for sexual misconduct and sexual exploitation. Accordingly, Defendant’s motion

to dismiss is DENIED as to all other claims.

I. BACKGROUND

        A. Facts

        Plaintiff John Doe (“Plaintiff”) was a student at Defendant Columbia University in the City

of New York (“Defendant” or “Columbia”). Compl., Dkt. No. 14 ¶¶ 6–7. During the 2017–2018

school year, Plaintiff was named as a respondent in multiple complaints alleging that he had violated

Columbia’s Gender-Based Misconduct Policy.

                1. Columbia’s GBM Policy

        Columbia’s Gender-Based Misconduct Policy prohibits non-consensual sexual conduct,

including “Sexual Assault: Intercourse,” “Sexual Assault: Contact,” “Dating Violence,” “Sexual

Exploitation,” “Gender-Based Harassment,” and “Sexual Harassment.” Defs.’ Br. in Supp. Ex. A

(the “GBM Policy” or the “GBM”) at 4–6. It also prohibits retaliation against someone who has

reported a gender-based misconduct complaint or has been the subject of a gender-based

misconduct complaint. Id. at 7.

        The GBM Policy outlines the procedures for investigating and resolving complaints of

gender-based misconduct. When Columbia’s Gender-Based Misconduct Office (the “GBM

Office”) receives a report of a violation, it “conducts an initial assessment to evaluate whether, if

substantiated, the conduct constitutes a Policy violation and whether there is a reasonable basis to

engage in the disciplinary process.” Id. at 21. After a report is made, “[t]he University may also take

interim measures to ensure the safety of all parties involved and to protect the integrity of the

ongoing disciplinary process.” Id. at 21.



                                                    3
         Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 4 of 60



        In the investigation process, Columbia “will designate a two-person team . . . to conduct an

investigation into whether a violation of the Policy occurred.” Id. 25. The investigative team “will

speak to each party in detail about the allegation(s) and ask each party to provide a list of witnesses

and/or any relevant documents or evidence to be considered.” Id. at 25. The team “has the

discretion to determine the relevance of any proffered witness and/or evidence and determine that

certain witnesses and/or evidence should be included or excluded in the investigative process in

light of the allegations and/or Policy set out here.” Id. At the conclusion of the initial phase of the

investigation, the investigative team “will provide to the Complainant and the Respondent, in

writing, a Notice of Final Charges, which will include a description of the alleged Policy violation(s)

that will be considered during the hearing process, if applicable.” Id. at 27. The investigative team

“will then prepare a report based on interview summaries, witness statements and other documents

gathered during the investigation” and “will provide a redacted and watermarked copy of the report

to the Complainant, Respondent, and/or their respective advisors for their review.” Id. The parties

may respond to the report’s factual summary, provide additional information, and challenge its

factual accuracy. Id. at 27. Throughout the process, students are entitled to an advisor, and may

submit questions for the investigative team to pose to others as part of the investigation. Id. at 17,

27.

        After the investigative team prepares its final report and makes a responsibility determination

with respect to each party, either party may request a hearing. Id. at 28. The hearing panel then

evaluates all relevant information in the investigative report and determines, based on a

preponderance of the evidence, whether a GBM Policy violation occurred. Id. If the hearing panel

finds a student responsible, the matter proceeds to a sanctions phase. Id. at 31. Either party may

appeal the hearing decision, the sanction, or both. Id.




                                                    4
         Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 5 of 60



                 2. The Environment at Columbia

        Plaintiff makes many allegations regarding Columbia’s gender bias. The Court will highlight

the ones that are most significant in the Court’s analysis. Plaintiff alleges that the GBM complaints

at issue here and Columbia’s investigation and resolution of those complaints took place against a

backdrop of pressure on Columbia to take sexual assault more seriously and to crack down on

perpetrators of sexual assault on campus.

        In 2014, Emma Sulkowicz’s visual arts senior thesis Mattress Performance (Carry That Weight)

“brought the scrutiny of national media” to Columbia’s handling of sexual assault on campus.

Compl. ¶ 104. Plaintiff alleges that this was a “particularly fraught moment in the conversation

regarding campus sexual assault at Columbia.” One of the student groups putting pressure on

Columbia to tighten its sexual assault policies was called “No Red Tape.” Ms. Sulkowicz said, “[i]t

frustrates me that No Red Tape, the Coalition Against Sexual Violence, and so many other people

are working our butts off to create as comprehensive a set of policy changes as we can—which we

gave to the Columbia administration—but they haven’t listened to us.” Id. ¶ 103 n.96. Plaintiff

alleges that in the wake of that moment, Columbia was “eager to indulge” the opinions of campus

activists. Id. ¶ 104.

        Plaintiff alleges that this pressure did not let up. In March of 2017, No Red Tape requested

that Columbia “change their gender-based misconduct policy.” Id. ¶ 103. Columbia “acquiesced

just three months later.” Id. Plaintiff alleges that “Columbia submitted to pressure in 2017–2018

from #MeToo and N[o] R[ed] T[ape].” Id.

                 3. GBM Incidents, Complaints, and Counter-Complaints

        Four GBM complaints were filed against Plaintiff during the 2017–2018 school year, when

Plaintiff was a senior at Columbia. Compl. ¶ 106. Between December 2017 and March 2018, each

of Jane Does 1–4 filed separate complaints alleging that Plaintiff had engaged in various types of


                                                   5
         Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 6 of 60



sexual misconduct in violation of the GBM. Id. ¶¶ 113, 118, 130, 133. During that time, Plaintiff

also filed a counter-complaint against Jane Doe 1 for sexual misconduct and sexual exploitation, and

a counter-complaint against Jane Does 1–3 for harassment and retaliation. Id. ¶¶ 119, 132, 147.

                        a. Jane Doe 1

        In the early morning hours of December 13, 2017, Plaintiff met Jane Doe 1 at a fraternity

party. Id. ¶ 107. They left the party together. Id. Plaintiff was heavily intoxicated when he left the

party, and initially did not remember anything until “waking up in someone else’s bed without

memory of with whom he was in bed, where he was, and that he left and returned to his room in his

residence hall.” Id. ¶ 109.

        Later that morning, Jane Doe 1’s roommate sent Jane Doe 1 a text message asking if Jane

Doe 1 had “hooked up” with Plaintiff. Id. ¶ 111. Jane Doe 1 responded “yeah but it was so bad

lmao.” Id. Her roommate asked, “Was he too drunk lol;” Jane Doe 1 responded, “No it was just

questionably non-consensual at points on my end.” Id. Jane Doe 1 texted a different friend about

the encounter as well, stating that she “hooked up with this idiot beta man last night. and it turned

non-consensual on my end at the end bc it was painful and bad and was going on forever and he

didn’t use a condom? which i knew but also wtf and i think he finished?” Id. Jane Doe 1 wrote,

“i’m okay i’m just mad at myself also for not being more assertive when i was saying stop” and, “i

wasn’t very loud but i was like literally squirming away.” Id.

        That day, Jane Doe 1 asked a friend who knew Plaintiff to find out what Plaintiff knew

about what had happened during their encounter. Id. ¶ 112. Plaintiff told Jane Doe 1’s friend that

he could only remember having too many drinks and waking up next to a stranger. Id. Jane Doe 1’s

friend accused Plaintiff of raping Jane Doe 1, but Plaintiff denied the accusation because he did not

recognize Jane Doe 1’s name and did not have any memory of a sexual encounter. Id. The friend

returned to Jane Doe 1’s dormitory and told her and her friends what Plaintiff had told him. Id.


                                                    6
         Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 7 of 60



        Jane Doe 1 brought a gender-based misconduct complaint against Plaintiff. Id. ¶ 113. She

alleged that after meeting Plaintiff, she had decided to have sex with Plaintiff and that during the

sexual encounter, she had withdrawn her consent. Id. Jane Doe 1 recounted that she and Plaintiff

went to her residence hall on campus together. Id. ¶ 108. There, Plaintiff, Jane Doe 1, and Jane

Doe 1’s roommate talked in the living room. Id. After Jane Doe 1’s roommate left the living room,

Plaintiff kissed Jane Doe 1 and she led Plaintiff up to her room. Id. Jane Doe 1 recounted that

Plaintiff then went to take a shower, but she could not recall how long the shower lasted. Id. ¶ 110.

After the shower, Jane Doe 1 and Plaintiff proceed to make out, and Plaintiff performed oral sex on

Jane Doe 1 for “a few seconds or maybe a minute.” Id. Plaintiff then had sexual intercourse with

Jane Doe, at which point Jane Doe 1 said, “Ow Ow Ow” and asked Plaintiff to “stop.” Id. Plaintiff

acted as if he had not heard her and continued to engage in sexual intercourse. Id. At 6:30 a.m. that

morning, Jane Doe 1 tapped Plaintiff’s shoulder and asked him to leave; Plaintiff left. Id. On

December 27, 2017 Plaintiff was informed of Jane Doe 1’s complaint. Id. ¶ 114.

        When Plaintiff returned to campus after winter break, he asked around to gather information

about the encounter. Id. Plaintiff alleges that these conversations “trigger[ed] more of a recollection

of the early hours of December 13.” Id. At that time, he was able to recall that “he shared an Uber,

that he had been led around by someone, had sat next to two people in a living room . . . , had used

the bathroom once with great difficulty, had kissed Jane Doe [1], had engaged in oral sex and had

erectile disfunction.” Id. Jane Doe 1 had discussed her complaint with members of Plaintiff’s

fraternity with whom she was friends and asked them to “oust” Plaintiff or demand his resignation

from the fraternity. Id. ¶¶ 114, 117. On January 25, 2018, Plaintiff offered his resignation. Id. ¶ 117.

That day, Columbia also began its investigation of Jane Doe 1’s allegations. Id.

        On January 29, 2018, Plaintiff filed a counter-complaint of gender-based misconduct against

Jane Doe 1, alleging that Jane Doe 1 had committed sexual misconduct on December 13, 2019,


                                                    7
          Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 8 of 60



because Plaintiff had been too incapacitated from alcohol to consent to sexual conduct. Id. ¶ 119.

On February 26, 2018, Plaintiff amended his complaint against Jane Doe 1 to add a charge of sexual

exploitation because he remembered being given an alcoholic drink in Jane Doe 1’s living room

despite his intoxicated state. Id. ¶ 150. On April 10, 2018, Columbia informed Plaintiff that it

would not add a charge of sexual exploitation to Plaintiff’s counter-complaint against Jane Doe 1

because Plaintiff’s allegations were insufficient to support the charge. Id.

        On April 20, 2018, Columbia provided Plaintiff with a draft of the investigation report

concerning Jane Doe 1’s allegations. Id. ¶ 148. Plaintiff expressed “his concerns about conflicts of

interest among the investigators who appeared to be ignoring the concocted nature of the story told

by Jane Doe 1 and her friends.” Id.

        On May 1, 2018, Plaintiff objected to Columbia’s decision not to add a charge of sexual

exploitation to Plaintiff’s counter-complaint against Jane Doe 1. Id. ¶ 150. Plaintiff alleges that

Columbia “did not ask [Jane Doe 1] a single question regarding [John Doe]’s Sexual Exploitation

charge before dismissing its consideration from [John Doe]’s complaint.” Id. (alterations in original)

He wrote:

        On the one hand, your office has claimed that [John Doe]’s allegations are insufficient
        to support the charge, yet, Columbia maintains that it did not investigate the allegations
        and that [Jane Doe 1] was not required to provide a response to [John Doe]’s Sexual
        Exploitation charge . . . . Columbia has failed to discharge even a cursory investigation
        into [John Doe]’s charges against [Jane Doe 1] for Sexual Exploitation.

Id. (alterations in original).

                          b. Jane Doe 2

        Plaintiff and Jane Doe 2 had some sort of ongoing relationship—Plaintiff characterizes the

relationship as a “hook-up relationship” but also describes Jane Doe 2 as his “ex-girlfriend”—that

lasted from fall 2015 to mid-April 2016. Id. ¶ 115. Plaintiff alleges that their breakup “upset” Jane

Doe 2. Id. In January 2018, Plaintiff and Jane Doe 2 enrolled in the same physics class. Id.



                                                    8
         Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 9 of 60



        At some point, Jane Doe 2 sent an email to the Title IX office, alleging that Plaintiff had

raped her, asking that her allegations be investigated, and requesting that she and Plaintiff not be

enrolled in the same physics class. Id. ¶ 116. On January 23, 2018, Jane Doe 2 met with Columbia’s

Title IX Coordinator and Associate Vice President Marjorie Fisher. Id. ¶ 116. Ms. Fisher filed a

complaint on behalf of Jane Doe 2, alleging that Plaintiff had raped Jane Doe 2 in April 2016. Id.

On January 28, 2018, Jane Doe 2 herself filed a complaint against Plaintiff. Id. ¶ 118. She alleged

that on April 8, 2016, Plaintiff “had non-consensual sex with Jane Doe 2 in her bed in her room

when two strangers were there.” Id.

        On February 8, 2018, Plaintiff received a no-contact order (“NCO”) from Columbia,

informing him that Columbia had received the complaint filed by Jane Doe 2 against Plaintiff. Id.

¶ 126. The NCO specified that Plaintiff was to “avoid contact” with Jane Doe 2, although he could

continue to attend his physics class. Id. ¶ 127. On February 16, 2018, Columbia informed Plaintiff

that the incident alleged in Jane Doe 2’s complaint had actually occurred one day later, on April 9,

2016. Id. ¶ 126. Plaintiff denied having sexual contact with Jane Doe 2 without her consent. Id.

Plaintiff alleges that the NCO became more restrictive as time went on. It later provided that

Plaintiff would have to enter his physics class from another door than the one used by Jane Doe 2,

enter 5 minutes after her, and sit in the back of the class. Id. ¶ 127. Plaintiff alleges that those

restrictions “compelled [Plaintiff] to drop his PE class” and “prevented him from staying after class

and asking the professor questions.” Id.

        When the restrictions were announced to Plaintiff, Jeri Henry, then the Associate Vice

President of Student Conduct and Community Standards, said, “let’s try this and if it doesn’t work

out for you or if you have any problems let us know.” Id. In mid-February, Plaintiff’s “concerns

were met with Ms. Henry saying, ‘I have better things to do than [fine-tune NCO stipulations].’” Id.




                                                     9
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 10 of 60



(alteration in original). The restrictions remained in place until March 2, 2018, when Plaintiff was

suspended. Id.

                        c. Plaintiff’s Harassment and Retaliation Complaint Against Jane Does
                        1 and 2

        On February 5, 2018, Plaintiff received an email from the editor-in-chief of Bwog, a student-

run campus news website. Id. ¶ 123. Plaintiff was then a member of Columbia’s Student Governing

Board (“SGB”) leadership. Id. The Bwog editor-in-chief notified the SGB leadership of an

“upcoming Bwog article regarding a gender-based misconduct investigation in which the respondent

is a member of the SGB leadership, and one of the complainants is a member of No Red Tape.” Id.

The Bwog editor-in-chief asked if SBG wanted to make a comment and noted that the article would

be published at 5 p.m. that day. Id. Plaintiff contacted Columbia and advised it that the article

would interfere with his privacy and the confidentiality of the disciplinary proceedings. Id. ¶ 124.

Ms. Henry informed Plaintiff that Columbia would not prevent the publication. Id.

        On February 6, 2018, Bwog published the article, disclosing “false and confidential

information” about Plaintiff. Id. ¶ 125. The article states that “one of the complainants is a member

of NRT,” indicating that there was more than one proceeding against Plaintiff, although Plaintiff at

the time was only aware of Jane Doe 1’s complaint. Id. After the article was published, “several

people came up to” Plaintiff and told him “they knew it was about him.” Id. Plaintiff alleges that

Jane Doe 1 had provided confidential and defamatory information about her allegation to Jane Doe

2 allegation and a Bwog editor. Id.

        On February 26, 2018, Plaintiff formally filed a complaint against Jane Doe 1 and Jane Doe

2 for harassment and retaliation arising out of the Bwog article. Id.

                        d. Jane Doe 3

        Plaintiff alleges that Jane Doe 3 “had been enamored with” Plaintiff and “sought to have a

committed monogamous relationship” with Plaintiff despite Plaintiff’s statement that he “was not

                                                    10
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 11 of 60



interested in the same type of relationship with her.” Id. ¶ 120. At some point in 2017, Jane Doe 3

created an Instagram page “dedicated to slandering” Plaintiff, which she used to “encourage other

women to make false statements defaming” Plaintiff. Id.

        In January 2018, Jane Doe 3 “learned about Jane Doe 1’s complaint against John Doe and

met with Jane Doe 2.” Id. ¶ 121. From late January to mid-February 2018, Jane Doe 3 accompanied

Jane Doe 2 to Plaintiff’s physics class and would stare at Plaintiff while “whispering about and

jeering at” Plaintiff. Id.

        On February 5, 2018, the resident advisor and residence hall director of Jane Doe 3’s

residence filed an incident report stating that they had been informed by other students that Jane

Doe 3 had been sexually assaulted. Id. ¶ 122. Kimia Sharifi emailed Jane Doe 3 requesting an intake

meeting for a sexual misconduct complaint. Id. On February 15, 2018, Jane Doe 3 attended the

intake meeting and complained that Plaintiff had sexually assaulted her on October 15, 2017, and

then attempted to rape her on November 7, 2017. Id. ¶ 130.

        On March 2, 2018, Columbia began to investigate Jane Doe 3’s allegations that Plaintiff had

engaged in sexual misconduct against her on four occasions between September 14 and November

7, 2017. Id. ¶ 134. Columbia issued an NCO regarding Jane Doe 3 to Plaintiff the same day. Id.

On March 24, 2018, Plaintiff was interviewed by Columbia about Jane Doe 3’s complaint. Id. ¶ 142.

        On April 29, 2018, Plaintiff was notified in writing by Columbia that Jane Doe 3’s complaint

had been modified to include five allegations of sexual assault and dating violence on six dates rather

than four allegations on three dates. Id. ¶¶ 147; 180. On May 1, 2018, Columbia interviewed

Plaintiff for a second time. Id. ¶ 149. Plaintiff alleges that during the interview, the investigator

“ignored facts indicating that Jane Doe 3 had initiated all sexual contact with [Plaintiff] in November

2017 without obtaining affirmative consent from [Plaintiff] and rather questioned [Plaintiff] about

whether or not [Plaintiff], subjectively, believed that such sexual activity was consensual.” Id.


                                                     11
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 12 of 60



        On April 19, 2018, Plaintiff amended his retaliation and harassment complaint to designate

Jane Doe 3 as a “collaborator.” Id. ¶ 147.

        On May 1, 2018, Plaintiff’s counsel wrote a letter to Ms. Fisher, expressing his concerns

about the disciplinary process:

        It is becoming clear that [Jane Doe 3] has been orchestrating a campaign to level as
        many charges against [John Doe] as possible to derail any hope he has of graduating
        on time. As [John Doe] has alleged, shortly after filing his cross-complaint against
        [Jane Doe 1], [Jane Doe 3] began accompanying [Jane Doe 2] to [John Doe]’s SCNC
        W1800 physics class, throughout late January and mid-February, a class in which [Jane
        Doe 3] was not enrolled. [Jane Doe 3] . . . created a fake Instagram page (“Finsta”)
        dedicated to slandering [John Doe]. On February 8, 2018, [Jane Doe 2] brought a
        claim against [John Doe]. Based on Jeri Henry’s correspondence dated March 23,
        2018, we are now aware that on February 9, 2018, Jane Doe 3 contacted your office
        regarding her claim against [John Doe]. The timing of these complaint filings is not
        coincidental.

        Likewise, the connection between [Jane Doe 3] and [Jane Doe 1] is not coincidental.
        As you know, on December 27, 2017, [Jane Doe 1] brought a gender-based
        misconduct charge against [John Doe]. On January 29, 2018, [John Doe] filed a cross-
        complaint of gender-based misconduct against [Jane Doe 1], alleging that she engaged
        in sexual contact with [John Doe] while he was incapacitated due to alcohol
        consumption. While [Jane Doe 1]’s charge was pending, she did not claim that [John
        Doe] was sending text messages on the night in question. [Jane Doe 1] did not make
        such a claim until after [John Doe] filed his cross-complaint against [Jane Doe 1].
        Suddenly, text messages exchanged between [John Doe] and [Jane Doe 3] on the night
        in question were submitted as evidence by [Jane Doe 1] in opposition to [John Doe]’s
        counter-claim It should be noted that both [Jane Doe 3] and [Jane Doe 1] happen to
        know the same two fraternity brothers who were members of [John Doe]’s fraternity.
        Despite this suspicious connection between the two complainants, Columbia’s
        investigators declined to interview [Jane Doe 3] about these messages (including
        questioning, for example, why [Jane Doe 3] provided these text messages to [Jane Doe
        1] in the first place), and did not question [Jane Doe 1] regarding how she knew,
        specifically, [John Doe] sent text messages to [Jane Doe 3] on the night in question.

Id. ¶ 150 (all but the tenth alteration in original).

        On May 2, 2018, Plaintiff wrote to the administrator handling his retaliation and harassment

complaints to amend his formal complaint to name Jane Doe 3 as a respondent and to add

additional facts. Id. ¶ 151. The investigator forwarded Plaintiff’s amended complaint to Ms. Fisher.

Id.



                                                        12
         Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 13 of 60



                        e. Jane Doe 4

        Plaintiff and Jane Doe 4 “had casually dated in late 2016 when they were juniors.” Id. ¶ 133.

Plaintiff alleges that they never had sexual intercourse. Id. Jane Doe 4 was a friend and sorority

sister of Jane Doe 3. Id. ¶ 139. On March 1, 2018, Serena Barnett, Director of Training and

Education in Columbia’s Office of Equal Opportunity and Affirmative Action, filed a report of

sexual assault on behalf of Jane Doe 4 against Plaintiff. Id. ¶ 133. On March 23, 2018, Plaintiff

received an NCO resulting from the allegations made by Jane Doe 4. Id. ¶ 139. Jane Doe 4 alleged

that in the early morning hours of December 13, 2016, she told Plaintiff that she did not want to

have sex without a condom. Id. ¶ 177. Jane Doe 4 said that, nonetheless, Plaintiff had sex with her

without a condom, and without her consent. Id. Plaintiff “denied that Jane Doe 4 and he had

sexual intercourse on December 13, 2016 and stated that if they had, it was consensual.” Id. ¶ 175.

                 4. Plaintiff’s Interim Suspension

        On March 2, 2018, Ms. Henry, Columbia’s Associate Vice President of Student Conduct and

Community Standards, asked to meet with Plaintiff. Id. ¶ 135. When they met, she gave Plaintiff a

letter that stated:

        Due to the seriousness of these multiple alleged violations, you are hereby interim
        suspension [sic] from Columbia University effective immediately until further notice.
        During this interim suspension, you are ineligible to participate in any Columbia
        University classes and academic or extracurricular activities . . . [Y]ou are now
        restricted from accessing all residential housing until further notice . . . [You] may
        request a prompt and reasonable review of the terms of any of the above directives
        and submit evidence in support of this request.

Id. Plaintiff alleges that “the interim suspension was suddenly imposed on [Plaintiff] without any

prior notice and without any kind of prior hearing.” Id.

        On March 5, 2018, Plaintiff sent a letter to Ms. Fisher appealing the interim suspension,

along with evidence to support his position. Id. ¶ 136. Plaintiff stated that for his first three and a

half years at Columbia, he had never been accused of sexual misconduct; that given Defendant’s



                                                    13
           Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 14 of 60



reliance upon allegations of Jane Does 1–3, Defendant should consider Plaintiff’s evidence; that

Defendant was forgetting that Plaintiff was a cross-complainant; and that he had paid for and

successfully completed 3.7 years at Columbia. Id. He also denied engaging in sexual misconduct

with Jane Does 1–3. Id. The evidence that Plaintiff submitted consisted of text messages between

him and Jane Doe 3 which showed “that [Jane Doe 3] had legitimate romantic feelings toward

[Plaintiff], was conflicted by the fact that [their] joint Christian faith did not condone extra-marital

relationships, and . . . acknowledg[ed] that [they] both had difficulty avoiding such relationships with

each other.” Id.

           On March 14, 2018, Ms. Fisher denied Plaintiff’s appeal and sustained the interim

suspension. Id. ¶ 137. Ms. Fisher asserted that she had considered the evidence Plaintiff had

submitted, but nonetheless found that the interim suspension was “appropriate.” Id. She

acknowledged that the interim suspension was interfering with Plaintiff’s ability to complete his

studies and said that Columbia “would provide an alternate means of continuing his studies while

suspended.” Id.

           On March 28, 2018, Plaintiff emailed Ms. Fisher, requesting reconsideration of his interim

suspension because Columbia had been “unsuccessful in effectively balancing and implementing

accommodations to ensure his academic progress.” Id. ¶ 143. On March 30, 2018, Ms. Fisher

replied:

           I think it is important to correct your mischaracterization of the fact that you are being
           permitted to continue making educational progress remotely and receive notes and
           take exams off campus as “accommodations.” We have made a modification of your
           interim suspension from a full interim suspension from all academic and
           extracurricular activities (and restricting you from the campus as a whole), to a
           modified interim suspension with special alternative arrangements permitting you to
           receive notes, recordings and materials from your professors and take exams off
           campus in order to continue to make academic progress. This is still a form of interim
           suspension, based on the fact that you are involved in multiple pending Title IX
           investigations; this does not and should not enable you to get extra time, or to be given
           a take home exam when it would not ordinarily be given, or for you to take an exam
           at an alternative time from your fellow students.

                                                       14
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 15 of 60



                ....

                 [Y]ou have made a renewed request that I “please revise your finding on the
        interim suspension and reverse your decision to allow me to continue my studies in
        accordance with Columbia’s policies and Title IX.” At this time, we will not reverse
        the decision to restrict your attendance in class, or your presence on campus, especially
        in light of the fact that since you were first placed on interim suspension there has
        been an additional case filed against [you]—for a total of four pending Title IX
        investigations.

Id. ¶ 144.

        Plaintiff completed his coursework and earned three As and one B+ on his final exams that

semester. Id. ¶ 155.

                5. Adjudication of GBM Allegations

        Repeatedly during the investigations of the Jane Doe cases, Plaintiff communicated his

concern that Columbia’s investigators were not impartial. Id. ¶ 128–129, 131, 140–141, 145–146,

148, 154. On May 1, 2018, Plaintiff’s counsel sent a letter to Ms. Fisher objecting to Columbia’s lack

of process as to the Jane Does 1–4 complaints; Columbia’s failure to investigate Plaintiff’s sexual

misconduct claim against Jane Doe 1; Jane Doe 3 being allowed to file an amended complaint

materially changing her allegations to side-step Plaintiff’s evidence; the disparate treatment of men

and women; and the delay in providing Plaintiff with the specific allegations made by Jane Doe 4.

Id. ¶ 150. On May 9, 2018, Mr. Fisher rejected Plaintiff’s concerns. Id. ¶ 152.

                        a. Plaintiff’s Retaliation and Harassment Complaint Against Jane Does
                        1–3

        On May 17, 2018, Kelly Joyce, Columbia’s Senior Director of Student Conduct and

Community Standards, informed Plaintiff that the allegations in his complaint about retaliation and

harassment—leaking confidential information to Bwog, coming to Plaintiff’s class and laughing, and

coordinating on the Title IX cases—“do not constitute violations of policy” and that Plaintiff “did

not experience significant impact to [his] work, education, or living conditions and, as such, the

behavior does not qualify as Harassment.” Id. ¶ 153. Plaintiff had been “moved from his room,


                                                    15
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 16 of 60



suspended from clubs and campus, relegated to remote learning, barred from live participation in

classes, deprived of recordings of classes and precluded from on-campus interviews, networking and

the like.” Id. Plaintiff alleges that Columbia dismissed his complaint without asking Jane Does 1–4

a single question. Id. Columbia never provided Plaintiff with a report of the interviews it conducted

or the material it reviewed to reach its decision to dismiss Plaintiff’s complaint. Id.

                         b. Jane Doe 1

        On June 6, 2018, Columbia issued the investigation report in Jane Doe 1’s case. Id. ¶ 156.

The report made credibility determinations in favor of Jane Doe 1 and against Plaintiff, concluding

that the oral sex described by Jane Doe 1 was not non-consensual and that Plaintiff’s sexual

intercourse with Jane Doe 1, while starting as consensual, at some point during the sexual

intercourse became non-consensual. Id. Plaintiff alleges that in preparing the investigation report

Columbia “relied upon hearsay as testimony and evidence, misconstrued testimony via editorializing,

and [credited] plain false information.” Id. ¶ 157. Columbia “also failed to consider objective

evidence,” such as “the photographic evidence of Jane Doe’s kitchenette that she submitted.” Id.

Columbia also failed to consider that Jane Doe 1 may have had an ulterior motive in accusing

Plaintiff, even though she had recently dated a member of Plaintiff’s fraternity, had been dissatisfied

with that relationship, and had been taken to formal by another member of Plaintiff’s fraternity. Id.

        As to Plaintiff’s counter-complaint, the report concluded that Plaintiff was not incapacitated.

Id. ¶ 156. Plaintiff alleges that that finding was “contrary to a medical expert opinion submitted by

[Plaintiff].” Id. Plaintiff’s “difficulties in recollection, instead of being considered in light of the

expert medical evidence as reflective of incapacitation, were used to discredit John Doe while

concocted tales were credited.” Id. ¶ 158.

        On June 26, 2018, Columbia held a hearing on Jane Doe 1’s complaint. Id. ¶ 159. Plaintiff

alleges that the hearing panel “was openly hostile to [Plaintiff] and essentially rubber stamped the


                                                      16
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 17 of 60



investigation report.” Id. Plaintiff alleges that the panel “failed to consider the photographic

evidence that corroborated John Doe’s assertion of sexual exploitation.” Id. The panel ruled that

the oral sex as described by Jane Doe 1 was not non-consensual and that Plaintiff’s sexual

intercourse with Jane Doe 1, while starting as consensual, at some point became non-consensual. Id.

Based upon the hearing panel decision, Cristen S. Scully Kromm, Columbia’s Dean of

Undergraduate Student Life, sanctioned Plaintiff with a two-year suspension. Id. On July 5, 2018,

Ms. Kromm wrote to Plaintiff that the conferral of his degree would be delayed by two years and

that “disciplinary suspension” would be added to his transcript. Id. ¶ 163.

        On July 16, 2018, Plaintiff appealed the hearing panel decision and sanction in the Jane Doe

1 proceeding, arguing that the panel had made procedural errors and imposed an excessive sanction.

Id. ¶ 164. On July 31, 2018, Plaintiff’s appeal was denied. Id. ¶ 168.

        Plaintiff alleges that he “suffered a serious psychological toll from dealing with the June 2018

Jane Doe 1 investigation report and hearing that had come in the wake of Columbia’s March 2018

interim suspension, Columbia’s May 2018 rejection of his retaliation and harassment complaint and

Columbia’s May 2018 denial of granting [Plaintiff his] diploma” Id. ¶ 160. He “felt under siege, was

severely depressed and entertained suicidal thoughts as a result of the four sexual misconduct

disciplinary cases in which he insisted he was not guilty.” Id. Columbia failed to offer him

counseling, and the case manager Columbia assigned to him failed to communicate with him at all

after February 5, 2018. Id. ¶ 161.

                        c. Plaintiff’s Expulsion for Email Hacking

        On July 20, 2018, an investigation conducted as part of a “Dean’s disciplinary process”

found Plaintiff responsible for email hacking and retaliation. Id. ¶ 167. The investigation was

conducted by Ms. Joyce, Columbia’s Senior Director of Student Conduct and Community




                                                    17
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 18 of 60



Standards. Id. On August 2, 2018, Ms. Joyce emailed Plaintiff informing him that, as a result of the

investigation’s findings, the Dean had permanently expelled him. Id. ¶ 169.

        On August 8, 2018, Plaintiff appealed the Dean’s decision to expel him. Id. ¶ 170. On

August 29, 2018, his appeal was denied, finalizing the expulsion and preventing him from receiving

his degree. Id. ¶ 173. “Thereafter, the proceedings and decisions made in the two sexual

misconduct disciplinary proceedings against [Plaintiff] were in the context of [Plaintiff] having been

permanently expelled.” Id.

                        d. Jane Doe 2

        On August 29, 2018, the investigation report was issued in Jane Doe 2’s case. Id. ¶ 171. The

report found that Plaintiff was not responsible for the sexual misconduct Jane Doe 2 alleged to have

occurred in April 2016. Id. Jane Doe 2 did not contest the result. Id.

                        e. Jane Doe 4

        On October 18, 2018, the investigation report was issued in the Jane Doe 4 proceeding. Id.

¶ 174. The report found that Plaintiff had engaged in non-consensual sexual intercourse with Jane

Doe 4 on December 13, 2016. Id. During the investigation, Plaintiff “denied that Jane Doe 4 and

he had sexual intercourse on December 13, 2016 and stated that if they had, it was consensual.” Id.

Plaintiff alleges that the report “reached the conclusions it did despite Jane Doe 4’s admitted lack of

independent memory of the evening of December 13, 2016,” that “Columbia, by virtue of this

report, left Jane Doe 4’s numerous assumptions about facts unexamined, whereas they ensured

everything [Plaintiff] said was corroborated or documented,” and that Columbia “also included

hearsay and gossip under the guise of testimony.” Id. In a statement Plaintiff submitted to the

hearing panel, Plaintiff argued that “text messages between me and Jane Doe 4 indicate that I

‘ceased the idea’ of having sex that morning, which means we never had it.” Id. ¶ 175. The

investigative team was “quick to criticize” Plaintiff’s statements as inconsistent but was “very



                                                    18
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 19 of 60



forgiving of [Jane Doe 4]’s admitted lack of ‘independent memory’ of events just prior to inviting

me to her room in the early morning hours of December 13, 2016.” Id.

        On October 31, 2018, Columbia held a hearing on Jane Doe 4’s complaint. Id. ¶ 176. On

November 5, 2018, Ms. Henry informed Plaintiff that the panel had found that he had engaged in

non-consensual intercourse with Jane Doe 4. Id. ¶ 177. On November 9, 2018, Ms. Kromm wrote

to Plaintiff that this violation warranted expulsion, but “because you have already been

expelled . . . and your transcript reflects the notation of disciplinary expulsion, no further action will

be taken at this time.” Id. ¶ 178. Plaintiff appealed. On December 18, 2018, the appeal was denied.

Id. ¶ 179.

                        f. Jane Doe 3

        On November 28, 2018, the investigation report was issued in the Jane Doe 3 proceeding.

Id. ¶ 180. Jane Doe 3 had alleged five incidents of gender-based misconduct: (1) Sexual Assault—

Intercourse on September 14, 2017; (2) Sexual Assault—Contact on September 28, 2017; (3) Dating

Violence, Sexual Assault—Intercourse, and Sexual Assault—Contact on October 14–15, 2017; (4)

Dating Violence on October 15–November 2, 2017; and (5) Sexual Assault—Intercourse and Sexual

Assault—Contact on November 2, 2017. Id. The investigation report found Plaintiff responsible

for Dating Violence, Sexual Assault—Intercourse, and Sexual Assault—Contact on October 14–15,

2017. Id. The investigation report found Plaintiff not responsible for the other violations alleged by

Jane Doe 3. Id.

        On January 17, 2019, Columbia held a hearing on Jane Doe 3’s complaint. Id. ¶ 182. On

January 23, 2019, the hearing panel echoed the findings of the investigation report. The hearing

panel found Plaintiff responsible for Dating Violence, Sexual Assault—Intercourse, and Sexual

Assault—Contact that occurred on October 14–15, 2017. Id. ¶ 183. The hearing panel found

Plaintiff not responsible for the other alleged violations. Id.


                                                     19
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 20 of 60



        Plaintiff submitted an appeal that he characterizes as “timely,” although he does not specify

the date on which it was submitted. Id. ¶ 184. In his appeal, Plaintiff stated:

        [T]he panelists depart from their duty of impartiality to note that, “Considering the
        length of the relationship [months] and the number of sexual acts [5] occurring within
        this period, it is reasonable that [Jane Doe 3] would mistake a date or confuse
        incidents.” This assumption is not supported by anything other than personal opinion.
        This assumption also effectively gives [Jane Doe 3] a “free pass” for her substantive
        inconsistencies. Yet, this assumption is not equally provided to [Plaintiff] for minor
        discrepancies in my memory about events leading up to the incident at issue, years
        after the fact.

                ....

                Similarly, the hearing panel confirmed my characterization of [Jane Doe 3]’s
        narrative as inarticulate when it comes to “specific details and her lack of certainty as
        to dates,” yet they went on to chastise me: “[Jane Doe 3]’s account of the . . . specifics
        of what happened may not be clear enough to constitute a preponderance of the
        evidence that a violation occurred, but it is undeniable that misconduct occurred
        during your relationship.” The hearing panel’s partiality clearly indicates that it wants
        to find me responsible for everything that they can. When [Plaintiff] spoke at the
        hearing, the demeanor of the panelists throughout the hearing implied that they could
        barely be bothered to listen, and looked as if their minds were already made up. The
        demeanor of the panelists during the meeting, and the tone of their letter reveal a deep
        antagonism toward me that is tantamount to a disqualifying degree of prejudice.

                ....

               [T]he report unfairly holds my memory to a more rigorous standard than it
        does with [Jane Doe 3]’s. It also credits demeanor as a boon to her and her witnesses
        while my good demeanor, and of the witnesses I called, garnered no advantage.

Id. (all but the first, sixth, seventh, and tenth–thirteenth alterations in original). On January

28, 2019, Ms. Kromm sent and emailed a letter to Plaintiff:

        I find it frankly unconscionable that another case representing a similar pattern of
        behavior was brought to the attention of the University. I have serious concern
        regarding your complete lack of judgment and the continued nature of the disturbing
        pattern of behavior in which you engage. After reviewing your impact statement, I
        implore you to engage in more thoughtful self-reflection and/or seek counseling for
        your inexcusable behavior.

                The analysis of this matter remains the same as stated in my previous letters to
        you. I have reviewed the file in its entirety and given careful consideration to the
        serious nature of this violation, as well as your prior disciplinary history, and have
        determined that the appropriate sanction in this matter is expulsion. However,


                                                    20
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 21 of 60



        because you have already been expelled from Columbia College and your transcript
        reflects the notation of disciplinary expulsion, no further action will be taken at this
        time.

                 As you know, expulsion is a permanent and complete separation from
        Columbia University and renders you ineligible to return at any time in the future. The
        decision to impose a disciplinary expulsion is an appropriate reflection of the
        seriousness of your behavior in contrast to our community’s expectations and values.
        Unless there is a change to this determination through the appeal process, your
        disciplinary file will reflect that this matter resulted in expulsion. As a reminder, you
        remain persona non grata from all Columbia University property, and may only access
        campus property with prior and proper authorization.

Id. ¶ 185. Plaintiff characterizes the letter as “imperious” and argues that it “reflected gender bias in

treating [Plaintiff] as an incorrigible serial rapist.” Id. ¶ 186.

                 6. State Court Proceedings

        Plaintiff brought Article 78 challenges in state court contesting two of the gender-based

misconduct proceedings and the email hacking determination by Columbia. The Court takes judicial

notice of the filings in those cases. See Glob. Network Commc’ns, Inc. v. City of New York, 458 F.3d 150,

157 (2d Cir. 2006) (“A court may take judicial notice of a document filed in another court not for

the truth of the matters asserted in the other litigation, but rather to establish the fact of such

litigation and related filings.”) (quoting Int’l Star Class Yacht Racing Ass’n v. Tommy Hilfiger U.S.A., Inc.,

146 F.3d 66, 70 (2d Cir.1998)).

        In the first Article 78 case, Doe v. Columbia Univ., No. 101688/2018, 2020 WL 999006 (N.Y.

Sup. Ct. Jan. 6, 2020), Plaintiff challenged the Jane Doe 1 and email hacking proceedings. Plaintiff’s

petition was dismissed on the merits. Doe v. Columbia Univ., 2020 WL 999006 NYSCEF 21, at *9.

The court in that case found that Columbia had (1) substantially complied with its GBM Policy in

adjudicating the Jane Doe 1 proceeding; (2) not improperly shifted the burden to Plaintiff in the Jane

Doe 1 proceeding; (3) not applied a different credibility standard to Plaintiff and Jane Doe 1 in light

of Plaintiff’s incapacitation; and (4) shown by a preponderance of the evidence that Plaintiff violated

the GBM policy. Id. at *5–7. The court also found that Columbia’s decision to expel Plaintiff was

                                                        21
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 22 of 60



not “arbitrary and capricious” because it did not “shock the conscience” in light of Columbia’s

findings that Plaintiff had “violated Columbia’s GBM Policy . . . and its Standards and Discipline

rules by hacking into another student’s email account and sending a fraudulent email to Columbia’s

Title IX Coordinator in an attempt to have another sexual assault complaint against him

withdrawn.” Id. at *8.

        In the second Article 78 case, Doe v. Columbia Univ., No. 153940/2019 (N.Y. Sup. Ct. Sept.

11, 2020), Plaintiff challenged the Jane Doe 4 proceeding. Plaintiff dismissed that case with

prejudice. Id.

        B. Procedural History

        Plaintiff filed his complaint in this case on September 14, 2020. Compl., Dkt. No. 14.

Plaintiff brings seven Title IX causes of action against Columbia: (1) erroneous outcome in

imposing the interim suspension; (2) selective enforcement in imposing the interim suspension; (3)

harassment in imposing the interim suspension; (4) erroneous outcome in the Jane Doe 1

proceeding; (5) selective enforcement in the Jane Doe 1 proceeding; (6) erroneous outcome in the

Jane Doe 4 proceeding; and (7) erroneous outcome in the Jane Doe 3 proceeding. For each Count

in the Complaint, Plaintiff seeks injunctive relief vacating his GBM disciplinary findings, granting

him a diploma, removing the disciplinary expulsion notation on his transcript, and enjoining future

violations of Title IX in re-adjudicating these incidents, as well as damages resulting from Plaintiff’s

injuries to his reputation, educational and athletic opportunities, career prospects, physical,

emotional, and psychological well-being, and other economic losses, as well as attorneys’ fees and

costs. Compl. ¶¶ 115–19.

        Defendant filed a motion and supporting memorandum of law to dismiss Plaintiff’s claims

under Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction and under Fed. R. Civ. P




                                                    22
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 23 of 60



12(b)(6) for failure to state a claim. Dkt. No. 28. Plaintiff filed his opposition to the motion to

dismiss, Dkt. No. 32 (“Pl.’s Opp’n”), and Defendant filed its reply. Dkt. No. 33 (Def.’s Reply”).

II. DISCUSSION

        A. Motion to Dismiss for Lack of Subject Matter Jurisdiction

        Defendant has moved to dismiss for lack of subject matter jurisdiction Plaintiff’s claims for

injunctive relief relating to his expulsion from Columbia and failure to obtain a Columbia diploma.

                1. Legal Standard

                         a. Rule 12(b)(1)

        “A district court properly dismisses an action under Fed R. Civ. P. 12(b)(1) for lack of

subject matter jurisdiction if the court ‘lacks the statutory or constitutional power to adjudicate it,’

such as when . . . the plaintiff lacks constitutional standing to bring the action.” Courtland St. Recovery

Corp. v. Hellas Telcomms., S.a.r.l., 790 F.3d 411, 416–17 (2d Cir. 2015) (quoting Makarova v. United

States, 201 F.3d 110, 113 (2d Cir. 2000)). Where, as here, “the Rule 12(b)(1) motion is facial, i.e.,

based solely on the allegations of the complaint . . . [t]he task of the district court is to determine

whether the [complaint] allege[s] facts that affirmatively and plausibly suggest that [the plaintiff] has

standing to sue.” Carter v. Healthport Techs, LLC, 822 F.3d 47, 56 (2d Cir. 2016) (third and fourth

alterations in original) (internal quotations and citations omitted). “At the pleading stage, general

factual allegations of injury resulting from the defendant’s conduct may suffice, for on a motion to

dismiss [the Court] presume[s] that general allegations embrace those specific facts that are necessary

to support the claim.” Id. (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)). The Court

must “accept[] as true all material factual allegations of the complaint, and draw[] all reasonable

inferences in favor of the plaintiff.” Id. at 57.




                                                     23
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 24 of 60



                           b. Article III Standing

        “Article III restricts federal courts to the resolution of cases and controversies . . . . That

restriction requires that the party invoking federal jurisdiction have standing—the personal interest

that must exist at the commencement of the litigation.” Carter, 822 F.3d at 55 (omission in original).

“This is the threshold question in every federal case, determining the power of the court to entertain

the suit.” Warth v. Seldin, 422 U.S. 490, 498 (1975). “The ‘“irreducible constitutional minimum” of

standing consists of three elements’: the individual initiating the suit ‘must have (1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.’” Dhinsa v. Krueger, 917 F.3d 70, 77 (2d Cir.

2019) (quoting Spokeo, Inc. v. Robbins, 136 S. Ct. 1540, 1547 (2016)). The party seeking to invoke

federal jurisdiction bears the burden of establishing each of these elements. See Spokeo, 136 S. Ct. at

1547. A party invoking federal court jurisdiction must have “standing” to sue “for each claim and

form of relief sought.” Cacchillo v. Insmed, Inc., 638 F.3d 401, 404 (2d Cir. 2011) (quoting Baur v.

Veneman, 352 F.3d 625, 642 n. 15 (2d Cir. 2003).

        Defendant’s motion here focuses on the second of these three elements—traceability, or

causation. “The traceability requirement for Article III standing means that the plaintiff must

‘demonstrate a causal nexus between the defendant’s conduct and the injury.’” Rothstein v. UBS AG,

708 F.3d 82, 91 (2d Cir. 2013) (quoting Heldman v. Sobol, 962 F.2d 148, 156 (2d Cir. 1992)).

        Such a nexus is most easily shown if there is a direct relationship between the plaintiff
        and the defendant with respect to the conduct at issue. However, while the
        “indirectness” of an injury “‘may make it substantially more difficult’” to show the
        “fairly traceable” element of Article III standing, i.e., “‘to establish that, in fact, the
        asserted injury was the consequence of the defendants’ actions,” indirectness is “not
        necessarily fatal to standing,” because the “fairly traceable” standard is lower than that
        of proximate cause. “Central to the notion of proximate cause is the idea that a person
        is not liable to all those who may have been injured by his conduct, but only to those
        with respect to whom his acts were a substantial factor in the sequence of responsible causation
        and whose injury was reasonably foreseeable or anticipated as a natural consequence.”

Id. (citations omitted).

                                                       24
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 25 of 60



        “The requirement that a complaint allege[] an injury that is fairly traceable to defendants’

conduct . . . for [purposes of] constitutional standing is a lesser burden than the requirement that it

show proximate cause.” Id. at 92. (alterations in original) (internal quotation marks and citation

omitted). The fact that there is an intervening cause of a plaintiff’s injury is not necessarily a basis to

find that the injury is not “fairly traceable” to a defendant’s conduct, even if that intervening cause

would foreclose a finding of proximate cause. Id. As a result, the Second Circuit has noted that

“particularly at the pleading stage, the ‘fairly traceable’ standard is not equivalent to a requirement of

tort causation’ and that ‘for purposes of satisfying Article III’s causation requirement, we are

concerned with something less than the concept of proximate cause.” Id. (quoting Connecticut v. Am. Elec.

Power Co., 582 F.3d 309, 346 (2d Cir. 2009), rev’d on other grounds, 564 U.S. 410 (2011)).

        At the pleading stage of an action, as here, “the plaintiff’s burden . . . of alleging that their

injury is ‘fairly traceable’ to the challenged act is relatively modest.” Id. (internal quotations and

citation omitted). “In sum, the test for whether a complaint shows the ‘fairly traceable’ element of

Article III standing imposes a standard lower than proximate cause.” Id. Rather than a showing of

proximate cause, “Article III ‘requires no more than de facto causality.’” U.S. Dep’t of Com. v. New

York, 139 S. Ct. 2551, 2566 (2019) (quoting Block v. Meese, 793 F.2d 1303, 1309 (D.C. Cir. 1986)

(Scalia, J.) (distinguishing between the “legal cause” of an injury and traceability, “which requires no

more than de facto causality”)).

                         c. Mootness

        “Under Article III of the U.S. Constitution, [w]hen a case becomes moot, the federal courts

lack subject matter jurisdiction over the action.” Doyle v. Midland Credit Mgmt., Inc., 722 F.3d 78, 80

(2d Cir. 2013) (per curiam) (internal quotation marks and citation omitted). “Mootness is a doctrinal

restriction stemming from the Article III requirement that federal courts decide only live cases or

controversies.” In re Zarnel, 619 F.3d 156, 162 (2d Cir. 2010). “A case becomes moot when interim


                                                      25
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 26 of 60



relief or events have eradicated the effects of the defendant's act or omission, and there is no

reasonable expectation that the alleged violation will recur.” Van Wie v. Pataki, 267 F.3d 109, 113

(2d Cir. 2001).

        “Federal courts may not ‘decide questions that cannot affect the rights of the litigants in the

case before them’ or give ‘opinion[s] advising what the law would be upon a hypothetical state of

facts.’” Chafin v. Chafin, 568 U.S. 165, 172 (2013) (alteration in original). A claim is mooted where

“it becomes impossible for the court, through the exercise of their remedial powers, to do anything

to redress the injury.” Fox v. Bd. of Trs. of State Univ. of N.Y., 42 F.3d 135, 140 (2d Cir. 1994) (quoting

Cook v. Colgate Univ., 992 F.2d 17, 19 (2d Cir. 1993)).

                  2. Application

                           a. Article III Standing

        Plaintiff challenges the GBM proceedings in this action. But Plaintiff’s expulsion from

Columbia and failure to obtain his diploma resulted from a disciplinary proceeding not challenged

here. Because the GBM proceedings at issue in this case were not even a de facto cause of that

expulsion, Plaintiff lacks Article III standing to bring claims for injunctive relief and damages arising

from his expulsion and lack of a diploma.

        In this case, Plaintiff alleges that Columbia’s decision to issue an interim suspension to

Plaintiff and its determination that Plaintiff was responsible for GBM violations in the Jane Doe 1,

3, and 4 proceedings were infected with gender bias. He seeks “an injunction vacating [his]

disciplinary findings and decisions, granting the diploma [he] earned, [and] expungement of [his]

transcript and disciplinary record.” See, e.g., Compl. ¶ 205. He also seeks damages relating to those

injuries. Id. ¶¶ 206–07.

        The issue is whether Plaintiff’s expulsion is fairly traceable to the GBM proceedings. In the

Complaint, Plaintiff states he “was permanently expelled as a result of the decision finding him


                                                     26
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 27 of 60



responsible for the e-mail hacking and alleged retaliation in connection with the e-mail hacking.” Id.

¶ 169. However, nowhere in the Complaint does Plaintiff challenge Columbia’s determination that

he was responsible for email hacking and retaliation. Nor does Plaintiff challenge the sanction

imposed by the disciplinary proceeding that led to his expulsion for email hacking. The Complaint

also states that after Columbia found Plaintiff responsible for GBM violations against Jane Does 3

and 4, Plaintiff was informed that those violations warranted expulsion, but “because [Plaintiff had]

already been expelled . . . no further action [would] be taken at [that] time.” Id. ¶¶ 178, 185.

        As pleaded by Plaintiff, the GBM proceedings Plaintiff challenges here were not a cause of

Plaintiff’s expulsion, transcript notation regarding the expulsion, or failure to obtain his diploma

from Columbia. Therefore, any injuries from Plaintiff’s expulsion, transcript notation regarding the

expulsion, and failure to obtain his diploma cannot be redressed by a favorable decision in this case,

and Plaintiff lacks Article III standing to seek relief for those injuries here. The Court notes that

Defendant has conceded that Plaintiff has standing to seek monetary damages that do not arise from

his expulsion and lack of diploma.

        In his opposition brief, Plaintiff argues that he has standing to pursue his injunctive relief

claims because “[a]ccording to the Complaint, the e-mail hacking and expulsion/denial of diploma

were very much part and parcel of the existing Title IX proceedings and were an effect of the

deliberate indifference Title IX discrimination.” Pl.’s Opp’n at 21. Plaintiff correctly asserts that it

is improper on a motion to dismiss to “ignore how the e-mail hacking and expulsion/denial of

diploma are treated in the Complaint.” Id. He maintains the Complaint alleges that “the e-mail

hacking was in the context of and resulted from Defendant’s discriminatory conduct concerning the

interim suspension, the handling of four disciplinary cases against Plaintiff all brought in his second

semester of his senior year, the arbitrary summary rejection of Plaintiff’s counter-complaint and the

deliberate indifference to Plaintiff as a male . . . respondent/complainant who was driven to


                                                     27
         Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 28 of 60



consider suicide.” Pl.’s Opp’n at 22. Plaintiff cites to Rothstein v. UBS AG, 708 F.3d 82, 91–92 (2d

Cir. 2013) for the correct proposition that an indirect relationship is enough to meet the traceability

requirements, and that standing can exist even though proximate causation might not. Pl.’s Opp’n

at 21.

         But contrary to Plaintiff’s assertions, that theory does not find support in the Complaint—it

is only presented in his opposition brief. “It is well established in this district that a plaintiff cannot

amend his pleadings in his opposition briefs.” Fac., Alumni, & Students Opposed to Racial References v.

New York Univ. L. Rev., No. 18 Civ. 9184, 2020 WL 1529311, at *7 (S.D.N.Y. Mar. 31, 2020). The

Complaint alleges that, as a result of the GBM complaints, Plaintiff “suffered a serious psychological

toll . . . . [He] felt under siege, was severely depressed and entertained suicidal thoughts as a result of

the four sexual misconduct disciplinary cases in which he insisted he was not guilty.” Compl. ¶ 160.

He further alleges that “Columbia evinced no concern and failed to offer counseling to a male

respondent facing four disciplinary cases suddenly arising [in] his senior year in his last semester at

Columbia in 2018, with two of the cases relating to alleged events in 2016,” and that “Columbia’s

case manager . . . assigned to [Plaintiff] had not only failed to accommodate [Plaintiff]’s needs as a

student, she had failed to even communicate with [Plaintiff] after February 5, 2018, which was

neglect indicating deliberate indifference to [Plaintiff]’s education.” Id. ¶ 161. Plaintiff only briefly

mentions his expulsion for email hacking in the Complaint. He states:

         On July 20, 2018, in the Dean’s disciplinary process regarding the e-mail hacking and
         alleged retaliation, [Plaintiff] was found responsible in an investigation conducted by
         Kelly Joyce, Senior Director of Student Conduct and Community Standards.

                ....

                On August 2, 2018, Kelly Joyce . . . sent an e-mailed letter to [Plaintiff]
         informing him that he was permanently expelled as a result of the decision finding him
         responsible for e-mail hacking and alleged retaliation . . . .

                On August 9, 2018, [Plaintiff] appealed the Dean’s decision to expel him for
         the email hacking and alleged retaliation.


                                                      28
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 29 of 60



                 ....

                 On August 29, 2018, [Plaintiff]’s appeal of the Dean’s sanctioning decision of
        permanent expulsion was denied, making the expulsion a final order and prohibiting
        [Plaintiff] from receiving the degree that he had paid for and worked four years to
        earn. Thereafter, the proceedings and decisions made in the two sexual misconduct
        disciplinary proceedings against [Plaintiff] were in the context of [Plaintiff] having been
        permanently expelled.

Id. ¶¶ 167, 169–170, 173. That is the totality of the Complaint’s treatment of Plaintiff’s email

hacking and expulsion. Plaintiff does not—at least, not in the Complaint—even attempt to link the

GBM procedures and Columbia’s alleged discrimination against him to his email hacking. He does

not allege any facts that might give rise to a plausible inference that Columbia’s poor treatment of

him in the GBM proceedings caused him to commit email hacking. The standard for pleading

causation sufficient to confer standing is, as Plaintiff correctly asserts, low. But Plaintiff has failed to

meet even this low standard because he has not pleaded any facts that would give rise to a plausible

inference linking his email hacking to Columbia’s poor treatment of him in the GBM proceedings.

        Accordingly, the Court lacks subject matter jurisdiction to grant Plaintiff’s claims for

injunctive relief and damages arising from his expulsion and lack of a diploma.

                         b. Mootness

        The Court also lacks subject matter jurisdiction over Plaintiff’s claims for injunctive relief

and damages arising from his expulsion and lack of a diploma because those claims became moot

when he was expelled from Columbia for email hacking. “Federal courts may not decide questions

that cannot affect the rights of litigants in the case before them or give opinion[s] advising what the

law would be upon a hypothetical state of facts.” Chafin v. Chafin, 568 U.S. 165, 172 (2013)

(alteration in original); see also Fox v. Bd. of Trs. of State Univ. of N.Y., 42 F.3d 135 (2d Cir. 1994)

(holding that a claim is mooted where “it becomes impossible for the courts, through the exercise of

their remedial powers, to do anything to redress the injury”).




                                                        29
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 30 of 60



        Here, as the Court has explained in section II(A)(2)(a), Plaintiff was expelled from Columbia

and failed to obtain his Columbia diploma because Columbia found that he had engaged in email

hacking. Plaintiff has not challenged that disciplinary proceeding in this matter. Accordingly, any

decision by the Court regarding Plaintiff’s claims for relief related to his expulsion from Columbia

and lack of diploma would not change the fact that Plaintiff was independently expelled and lacks a

diploma due to the email hacking disciplinary procedure.

        Plaintiff again argues that his case is not moot because the Complaint alleges that his email

hacking was “in the context of and resulting from Defendant’s discriminatory conduct.” Pl.’s Opp’n

at 23. As the Court discussed above, however, the Complaint does not allege that, or indeed any

facts giving rise to a plausible inference that Plaintiff’s email hacking resulted from Columbia’s

conduct during the GBM proceedings. Plaintiff also argues that the Complaint “shows the

expulsion did not moot Defendant’s prosecution of the disciplinary cases against Plaintiff” because

Columbia continued the GBM proceedings against Plaintiff even though he was already expelled. Id.

(citing Compl. ¶¶ 173–186). But this does not change the fact that, regardless of the outcome of this

case, Plaintiff will remain expelled from Columbia and will continue to lack a Columbia diploma

because Columbia found that he had engaged in email hacking.

        Accordingly, for the same reasons that he has failed to plead Article III standing with respect

to his claims for injunctive relief and damages arising from his expulsion and lack of a diploma,

those claims are also moot.

        B. Res Judicata

                1. Legal Standard

        The doctrine of res judicata provides that

        a valid, final judgment, rendered on the merits, constitutes an absolute bar to a
        subsequent action between the same parties, or those in privity with them, upon the
        same claim or demand. It operates to bind the parties both as to issues actually litigated
        and determined in the first suit, and as to those grounds or issues which might have

                                                     30
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 31 of 60



        been, but were not, actually raised and decided in that action. The first judgment,
        when final and on the merits, thus puts an end to the whole cause of action.

Epperson v. Entm’t Express, Inc., 242 F.3d 100, 108–09 (2d Cir. 2001) (quoting Saylor v. Lindsley, 391

F.2d 965, 968 (2d Cir. 1968)). “Thus, the doctrine bars ‘later litigation if [an] earlier decision was (1)

a final judgment on the merits, (2) by a court of competent jurisdiction, (3) in a case involving the

same parties or their privies, and (4) involving the same cause of action.’” EDP Med. Computer Sys.,

Inc. v. United States, 480 F.3d 621, 624 (2d Cir. 2007) (alteration in original) (quoting In re Teltronics

Servs., Inc., 762 F.2d 185, 190 (2d Cir. 1985)). Res judicata “relieve[s] parties of the cost and vexation

of multiple lawsuits, conserve[s] judicial resources, and, by preventing inconsistent decisions,

encourage[s] reliance on adjudication.” Id. (alterations in original) (quoting Allen v. McCurry, 449 U.S.

90, 94 (1980)).

        “In considering the preclusive effect of a state court judgment on a subsequent federal

action, . . . [courts] usually consult the preclusion laws of the state in which the judgment was

issued.” Hanrahan v. Riverhead Nursing Home, 592 F.3d 367, 369 (2d Cir. 2010) (first alteration in

original) (quoting Nestor v. Pratt & Whitney, 466 F.3d 65, 71 (2d Cir. 2006)); see also Jenkins v. City of

New York, 478 F.3d 76, 85 (2d Cir. 2007) (“There is no doubt that ‘a federal court must give to a

state-court judgment the same preclusive effect as would be given that judgment under the law of

the State in which the judgment was rendered.’” (quoting Migra v. Warren City Sch. Dist. Bd. of Educ.,

465 U.S. 75, 81 (1984))); Ferris v. Cuevas, 118 F.3d 122, 125–26 (2d Cir. 1997) (“[W]e give preclusive

effect to a state court judgment whenever the courts of that state would do so . . . .”). Accordingly,

in determining the preclusive effect of the Article 78 proceedings, the Court will apply New York’s

preclusion laws.

        New York “has adopted the transactional analysis approach in deciding res judicata issues.

Under this [analysis], once a claim is brought to a final conclusion, all other claims arising out of the

same transaction or series of transactions are barred, even if based upon different theories or if

                                                       31
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 32 of 60



seeking a different remedy.” O’Brien v. City of Syracuse, 54 N.Y.2d 353, 357 (1981); see also Simmons v.

Trans Express Inc., No. 34, 2021 WL 2228828 (N.Y. June 3, 2021) (noting that the New York Court

of Appeals has “consistently applied a ‘transactional analysis approach’ in determining whether an

earlier judgment has claim preclusive effect”). “A cause of action arises from the ‘same transaction’

and is barred by the judgment in a prior proceeding ‘where the same foundation facts serve as a

predicate for each proceeding.’” Fay v. S. Colonie Cent. Sch. Dist., 802 F.2d 21, 28 (2d Cir. 1986)

(quoting Reilly v. Reid, 45 N.Y.2d 24, 30 (1978)), overruled on other grounds by Taylor v. Vermont

Dep’t of Educ., 313 F.3d 768 (2d Cir. 2002). The New York Court of Appeals has followed the

Restatement (Second) of Judgments in “analyzing ‘whether the facts are related in time, space,

origin, or motivation, whether they form a convenient trial unit, and whether their treatment as a

unit conforms to the parties’ expectations or business understanding or usage.’” Xiao Yang Chen v.

Fischer, 6 N.Y.3d 94, 100–01 (2005) (quoting Restatement (Second) of Judgments § 24(2)).

“[W]hatever legal theory is advanced, when the factual predicate upon which claims are based are

substantially identical, the claims are deemed to be duplicative for purposes of res judicata.” Berlitz

Schs. of Languages of Am., Inc. v. Everest House, 619 F.2d 211, 215 (2d Cir. 1980).

                2. Application

        Because Plaintiff has already challenged the Jane Doe 1 and Jane Doe 4 GBM proceedings in

Article 78 actions in state court, his claims for injunctive relief arising from the Jane Doe 1 and Jane

Doe 4 GBM proceedings are precluded by res judicata.

        Plaintiff has already tried to obtain injunctive relief in New York state court through his

Article 78 proceedings with respect to the Jane Doe 1 and Jane Doe 4 GBM proceedings. In the

first Article 78 proceeding, Plaintiff challenged the email hacking and Jane Doe 1 proceedings and

attempted to obtain his diploma. He asked the state court to “annul” the GBM decision, “issu[e]

him a diploma, [and] expunge[e] his disciplinary record.” Doe v. Columbia Univ., No. 101688/2018,


                                                      32
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 33 of 60



2020 WL 999006, at *3 (N.Y. Sup. Ct. Jan. 6, 2020). The state court issued a decision on the merits

rejecting Plaintiff’s efforts to obtain his diploma. Id. at *9. Similarly, in the second Article 78

proceeding, Plaintiff sought relief “reinstating [Plaintiff] in good standing at Columbia,” “awarding

[Plaintiff] his rightfully-earned diploma,” and “expunging any and all reference of/to the disciplinary

incident at issue from [Plaintiff’s] record.” Verified Pet. ¶ 124(c), Doe v. Columbia Univ., No.

153940/2019 (N.Y. Sup. Ct. Sept. 11, 2020), NYSCEF No. 1. Plaintiff voluntarily dismissed that

action with prejudice because dismissal of Plaintiff’s first Article 78 proceeding rendered the second

Article 78 proceeding moot. Stipulation and Order, Doe v. Columbia Univ., No. 153940/2019 (N.Y.

Sup. Ct. Sept. 11, 2020), NYSCEF No. 21. In this case, in addition to damages, Plaintiff asks for the

same injunctive relief he sought in the Article 78 proceedings: to “vacat[e]” the GBM decision,

“grant[ him a] diploma,” and “expunge[ his] transcript of the disciplinary record.” Compl. ¶¶ 201,

207, 216, 222, 227, 233, 239.

        Plaintiff is precluded from relitigating the claims arising from the Jane Doe 1 and Jane Doe 4

proceedings that he challenged in the two Article 78 proceedings. Under New York law, “once a

claim is brought to a final conclusion, all other claims arising out of the same transaction or series of

transactions are barred, even if based upon different theories or if seeking a different remedy.”

O’Brien, 54 N.Y.2d at 357 (1981). “A cause of action arises from the ‘same transaction’ and is barred

by the judgment in a prior proceeding ‘where the same foundation facts serve as a predicate for each

proceeding.’” Fay, 802 F.2d at 28. However, res judicata does not bar subsequent litigation where

the prior action could not have provided the relief the plaintiff seeks in the subsequent litigation. See

Leather, 180 F.3d at 425; Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994). The damages that may be

obtained through an Article 78 proceeding are circumscribed by the nature of that action. Only

damages “incidental to the primary relief sought” may be awarded in an Article 78 proceeding.

N.Y.C.P.L.R. § 7806; Parker v. Blauvelt Volunteer Fire Co., 690 N.Y.S.2d 478, 482 (1999). But an


                                                     33
          Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 34 of 60



Article 78 proceeding does preclude a later action under the doctrine of res judicata to the extent

that “a plaintiff in a later action brings a claim for damages that could have been presented in a prior

CPLR article 78 proceeding against the same party, based upon the same harm and arising out of the

same or related facts.” Parker, 690 N.Y.S.2d at 481.

          Here, as Defendant concedes, Plaintiff’s claims for damages in the Jane Doe 1 and Jane Doe

4 proceedings that are not incidental to the injunctive relief he sought are not precluded by res

judicata because Article 78 proceedings only award damages that are incidental to the primary relief

sought.

          Plaintiff’s claims for injunctive relief pertaining to Jane Does 1 and 4, however, are

precluded. In his first Article 78 proceeding, Plaintiff brought claims for the same injunctive relief

he now seeks—his diploma and an expungement of his disciplinary record—arising from the Jane

Doe 1 proceeding. The state court rejected Plaintiff’s claims and dismissed his petition, producing a

final judgment on the merits. As a result, any claims for injunctive relief and damages incidental to it

arising from the “same transaction”—that is, from the facts arising from the Jane Doe 1 GBM

proceeding—are barred by the judgment in the prior Article 78 proceeding. That Plaintiff now

seeks injunctive relief under a different legal theory—here, under the theory that Columbia

discriminated against him based on his gender in violation of Title IX—is not relevant to the claim

preclusion analysis. What matters is that Plaintiff pursued a claim arising from the same facts in a

proceeding that could have provided the same relief. Accordingly, Plaintiff’s claims for injunctive

relief and damages incidental to it relating to the Jane Doe 1 GBM proceeding are barred.

          Plaintiff brought similar claims for injunctive relief in his second Article 78 proceeding,

regarding Jane Doe 4. The state court in that case entered a stipulation of discontinuance with

prejudice. “In considering the preclusive effect of a state court judgment on a subsequent federal

action, [courts] usually consult the preclusion laws of the state in which the judgment was issued.”


                                                      34
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 35 of 60



Hanrahan v. Riverhead Nursing Home, 592 F.3d 367, 369 (2d Cir. 2010) (quoting Nestor v. Pratt &

Whitney, 466 F.3d 65, 71 (2d Cir. 2006). Under New York law, “[a] stipulation of discontinuance

with prejudice without reservation of right or limitation of the claims disposed of is entitled to

preclusive effect under the doctrine of res judicata” Wells Fargo Bank, Nat’l Ass’n v. Enbar, 104

N.Y.S.3d 183, 185–86 (2d Dep’t 2019); see also Liberty Assoc. v. Etkin, 893 N.Y.S.2d 564, 565–66 (2d

Dep’t 2010); Mooney v. Manhattan Occupational, Physical & Speech Therapies, PLLC, 89 N.Y.S.3d 707, 710

(2d Dep’t 2018); Trapani v. Squitieri, 965 N.y.S.2d 887, 887–88 (2d Dep’t 2013); In re Chiantella v.

Vishnick, 922 N.Y.S.2d 525, 527 (2d Dep’t 2011). Accordingly, Plaintiff’s claims for injunctive relief

and damages incidental to it relating to the Jane Doe 4 GBM proceeding are barred.

        Plaintiff argues that he “is not barred by res judicata of a prior state law Article 78

proceeding from bringing a subsequent federal law-based suit.” Pl.’s Opp’n at 24. He emphasizes

that he “now brings only federal law issues” and “new facts” because the Article 78 proceedings

were not Title IX claims and did not concern Jane Does 2 and 3. Id. He cites Karamoko v. New York

City Housing Authority, 170 F. Supp. 2d 372 (S.D.N.Y. 2001) and Davidson v. Capuano, 792 F.2d 275

(2d Cir. 1986) in support of his argument that a “federal action” based on the same facts is not

barred by res judicata. Plaintiff mischaracterizes both of those cases. In Karamoko, the plaintiff,

after bringing an Article 78 action for injunctive relief, brought a federal lawsuit under, inter alia, 42

U.S.C. § 1983, the Americas with Disabilities Act, the Fair Housing Act, and the Rehabilitation Act.

170 F. Supp. 2d at 376. The court held that while res judicata did not bar the plaintiff’s claim for

damages, it did preclude her claim claims for injunctive and declaratory relief. Id. at 377. Similarly,

in Davidson, the Second Circuit held that a prisoner’s claim for civil rights damages was not barred by

res judicata, even though the claim was based on the same facts as the prisoner’s prior Article 78

proceeding, because damages were not available in the Article 78 proceeding. 792 F.2d at 278–79.

Here, too, Columbia concedes that Plaintiff’s claims for damages—other than those incidental to the


                                                      35
         Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 36 of 60



injunctive relief he sought—are not precluded, even though they arise out of the same facts as his

Article 78 proceedings, because such damages are unavailable in Article 78 proceedings. But as in

Karamoko, Plaintiff’s claims for injunctive relief, and damages incidental to that relief, pertaining to

the Jane Doe 1 and Jane Doe 4 GBM proceedings, are precluded.

        Judge Cote’s decision in Vega v. SUNY Board of Trustees, 67 F. Supp. 2d 324 (S.D.N.Y. 1999)

is instructive here. In Vega, as in this case, a plaintiff who allegedly violated SUNY’s sexual

harassment policy brought an Article 78 proceeding requesting to be reinstated with back pay. 67 F.

Supp. 2d at 331. The Vega plaintiff then filed a complaint in federal court based on the same facts,

alleging violations of Title IX, and again sought reinstatement and back pay, in addition to

compensatory and punitive damages. Id. Judge Cote noted that although the plaintiff’s claims for

compensatory and punitive damages were not precluded, “res judicata bars relitigation” of the claims

for reinstatement and back pay because the plaintiff “could have received” that relief in the Article

78 proceeding. Id. at 334. The court held that the plaintiff’s Title IX claim against SUNY could

proceed, but that “[a]ny demand against the SUNY Defendants for reinstatement [and] back pay

is . . . dismissed.” Id. at 343.

        Likewise, here, Plaintiff’s claims for damages that he could not have obtained in the Article

78 proceedings are not precluded, but his claims for injunctive relief are. That he now brings his

claims for injunctive relief under Title IX but brought them under a different legal theory in the

Article 78 proceedings makes no difference. Because Plaintiff could have received injunctive relief

in the Article 78 proceedings, the doctrine of res judicata precludes Plaintiff from bringing claims for

injunctive relief based on the Jane Doe 1 and Jane Doe 4 GBM proceedings.




                                                     36
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 37 of 60



        C. Motion to Dismiss for Failure to State A Claim Under Title IX

                 1. Legal Standard

                         a. Rule 12(b)(6)

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). However, a defendant may move to dismiss a plaintiff’s

claim for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In

deciding a motion to dismiss under Rule 12(b)(6), the Court accepts as true all well-pleaded factual

allegations and draws all inferences in the plaintiff’s favor. Palin v. N.Y. Times Co., 940 F.3d 804,

809–10 (2d Cir. 2019) (quoting Elias v. Rolling Stone LLC, 872 F.3d 97, 104 (2d Cir. 2017)); Chase Grp.

All. LLC v. City of New York Dep’t of Fin., 620 F.3d 146, 150 (2d Cir. 2010).

        To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is facially plausible when a plaintiff “pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). “The choice between two plausible inferences that may be drawn from

factual allegations is not a choice to be made by the court on a Rule 12(b)(6) motion.” Lynch v. City

of New York, 952 F.3d 67, 75 (2d Cir. 2020) (quoting Anderson News, L.L.C. v. Am. Media, Inc., 680

F.3d 162, 185 (2d Cir. 2012)). “Rule 12(b)(6) does not countenance . . . dismissals based on a judge’s

disbelief of a complaint’s factual allegations.” Id. (quoting Twombly, 550 U.S. at 556). “[A] well-

pleaded complaint may proceed even if it strikes a savvy judge that actual proof of those facts is

improbable . . . .” Twombly, 550 U.S. at 556.

        “To survive dismissal, the plaintiff must provide the grounds upon which his claim rests

through factual allegations sufficient ‘to raise a right to relief above the speculative level.’” ATSI



                                                       37
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 38 of 60



Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S. at 555).

Although Rule 8 “does not require ‘detailed factual allegations,’ . . . it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555).

Determining whether a complaint states a plausible claim is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679.

                        b. Title IX

        Title IX of the Education Amendments of 1972 prohibits discrimination on the basis of

gender in educational programs and activities that receive federal funds. The statute provides, with

certain exceptions not relevant here, that “[n]o person in the United States shall, on the basis of sex,

be excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a). “This

provision, which is enforceable through an implied private right of action, was enacted to

supplement the Civil Rights Act of 1964’s bans on racial discrimination in the workplace and in

universities.” Doe v. Columbia Univ., 831 F.3d 46, 53 (2d Cir. 2016). As a result, “[c]ourts have

interpreted Title IX by looking to . . . caselaw interpreting Title VII.” Id. at 55 (quoting Yusuf v.

Vassar Coll., 35 F.3d 709, 714 (2d Cir. 1994)).

        Title IX bars the imposition of university discipline where gender is a motivating factor
        in the decision to discipline . . . .

                Plaintiffs attacking a university disciplinary proceeding on grounds of gender
        bias can be expected to fall generally within two categories. In the first category, the
        claim is that the plaintiff was innocent and wrongly found to have committed an
        offense. In the second category, the plaintiff alleges selective enforcement. Such a
        claim asserts that, regardless of the student’s guilt or innocence, the severity of the
        penalty and/or the decision to initiate the proceeding was affected by the student’s
        gender.




                                                     38
           Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 39 of 60



Yusuf, 35 F.3d at 715 (citation omitted). “In order to survive a motion to dismiss, the plaintiff must

specifically allege the events claimed to constitute intentional discrimination as well as circumstances

giving rise to a plausible inference of . . . discriminatory intent.” Id. at 713.

           Plaintiffs who claim that an erroneous outcome was reached must allege particular
           facts sufficient to cast some articulable doubt on the accuracy of the outcome of the
           disciplinary proceeding. If no such doubt exists based on the record before the
           disciplinary tribunal, the claim must fail. . . . However, the pleading burden in this
           regard is not heavy. For example, a complaint may allege particular evidentiary
           weaknesses behind the finding of an offense such as a motive to lie on the part of a
           complainant or witnesses, particularized strengths of the defense, or other reason to
           doubt the veracity of the charge. A complaint may also allege particular procedural
           flaws affecting the proof.

           . . . . A plaintiff must . . . also allege particular circumstances suggesting that gender
           bias was a motivating factor behind the erroneous finding.

Id. at 715.

           In order to state a selective enforcement claim, a plaintiff must allege “that a school treated

similarly situated members of the opposite sex—that is, members of the opposite sex facing

comparable disciplinary charges—differently” and “plead[] specific facts that support a minimal

plausible inference of . . . discrimination.” Doe v. New York Univ., 438 F. Supp. 3d 172, 182

(S.D.N.Y. 2020) (citations omitted); see also Yu v. Vassar Coll., 97 F. Supp. 3d 448, 480 (S.D.N.Y.

2015) (“To support a claim of selective enforcement, [a male plaintiff] must demonstrate that a

female was in circumstances sufficiently similar to his own and was treated more favorably by the

University.” (alteration in original) (quoting Mallory v. Ohio Univ., 76 F. App’x 634, 641 (6th Cir.

2003))).

           A complaint under Title IX “alleging that the plaintiff was subjected to discrimination on

account of sex in the imposition of university discipline, is sufficient with respect to the element of

discriminatory intent . . . if it pleads specific facts that support a minimal plausible inference of such

discrimination.” Columbia, 831 F.3d at 56. “[W]hen combined with clear procedural irregularities in

a university’s response to allegations of sexual misconduct, even minimal evidence of pressure on the

                                                        39
           Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 40 of 60



university to act based on invidious stereotypes will permit a plausible inference of sex

discrimination.” Menaker v. Hofstra Univ., 935 F.3d 20, 33 (2d Cir. 2019) (emphasis in original).

        In Columbia, the Second Circuit concluded that the plaintiff had adequately alleged that the

hearing panel was motivated in its actions by “pro-female, anti-male bias.” Columbia, 831 F.3d at 56.

“Those alleged biased attitudes were, at least in part, adopted to refute criticisms circulating in the

student body and in the public press that [the university] was turning a blind eye to female students’

charges of sexual assaults by male students.” Id.

        The Second Circuit summarized the allegations that established gender bias in that case as

follows:

        Both the investigator and the panel declined to seek out potential witnesses Plaintiff
        had identified as sources of information favorable to him. . . . The investigator and
        the panel failed to act in accordance with University procedures designed to protect
        accused students. The investigator, the panel, and the reviewing Dean, furthermore,
        reached conclusions that were incorrect and contrary to the weight of the evidence.

        ....

        . . . [D]uring the period preceding the disciplinary hearing, there was substantial
        criticism of the University, both in the student body and in the public media, accusing
        the University of not taking seriously complaints of female students alleging sexual
        assault by male students. . . . [T]he University’s administration was cognizant of, and
        sensitive to, these criticisms, to the point that the President called a University-wide
        open meeting with the Dean to discuss the issue.


Id. at 56–57 (footnote omitted).

                        c. Consideration of Exhibits Attached to the Parties’ Memoranda of
                        Law

        In the context of a motion to dismiss brought under Rule 12(b)(6), “[a] court’s task is to

assess the legal feasibility of the complaint; it is not to assess the weight of the evidence that might

be offered on either side.” Lynch, 952 F.3d at 76. “The purpose of Rule 12(b)(6) is to test, in a

streamlined fashion, the formal sufficiency of the plaintiff’s statement of a claim for relief without

resolving a contest regarding its substantive merits. The Rule thus assesses the legal feasibility of the


                                                     40
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 41 of 60



complaint, but does not weigh the evidence that might be offered to support it.” Glob. Network

Commc’ns, Inc. v. City of New York, 458 F.3d 150, 155 (2d Cir. 2006) (emphasis in original).

        “In considering a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), a

district court may consider the facts alleged in the complaint, documents attached to the complaint

as exhibits, and documents incorporated by reference in the complaint.” DiFolco v. MSNBC Cable

LLC, 622 F.3d 104, 111 (2d Cir. 2010) (internal quotations and citations omitted). As the Second

Circuit recently reaffirmed in Lynch, “[i]t is well established that a pleading is deemed to include any

‘written instrument’ that is attached to it as ‘an exhibit,’ or is incorporated in it by reference.” Lynch,

952 F.3d at 79 (citations omitted).

        A court can also consider documents that are “integral to” the complaint. In order for a

document to meet this exception to the general principle that a court may not consider documents

outside of the pleadings without converting the motion to one for summary judgment, the

complaint must rely heavily upon its terms and effects. See DiFolco, 622 F.3d at 111 (“Where a

document is not incorporated by reference, the court may nevertheless consider it where the

complaint relied heavily upon its terms and effects, thereby rendering the document integral to the

complaint.”) (internal quotation marks and citation omitted). “However, even if a document is

integral to the complaint, it must be clear on the record that no dispute exists regarding the

authenticity or accuracy of the document.” Id. (internal quotation marks omitted) (quoting Faulkner

v. Beer, 463 F.3d 130, 134 (2d Cir. 2006)). “It also must be clear that there exist no material disputed

issues of fact regarding the relevance of the document.” Id.

        Here, the parties have attached several documents to their motions that were not included in

the Complaint. Defendant has attached Columbia’s Gender-Based Misconduct Policy and

Procedures for Students, Dkt. No. 31-1, to its motion to dismiss; Plaintiff has attached Columbia’s

Student Gender-Based Misconduct Prevention and Response 2019-2020 Annual Report, Dkt. No.


                                                     41
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 42 of 60



32-1 Ex. A, and Columbia’s Student Gender-Based Misconduct Prevention and Response 2018-

2019 Annual Report, Dkt. No. 32-1 Ex. B.

        Columbia’s Gender-Based Misconduct Policy and Procedures are integral to the Amended

Complaint because they are written instruments and Plaintiff relies heavily on their terms and

effects. The GBM governs the conduct of the parties during the Title IX adjudication at issue here

and Columbia’s alleged violations of the GBM referenced pleaded repeatedly by Plaintiff in support

of his Title IX claims. See, e.g., Compl. ¶¶ 128, 129, 136 (quoting the GBM, and stating, “Columbia

took baseless allegations and ignored the text of its own policies in completely ending my ability to

finish my studies. The interim suspension violates Columbia’s policies and Columbia’s

representations to me as a student”), 145 (“Columbia was not adhering to [its] Policies regarding

impartiality and conflicts of interest”); 150 (“I am writing to express my concern regarding Columbia

University’s . . . lack of adequate process, and inequitable enforcement of its policies regarding the

charges [John Doe] is defending and prosecuting against [Jane Doe 1, Jane Doe 2, Jane Doe 3, and

Jane Doe 4] . . . Additionally, it appears that Columbia has failed to enforce its policy regarding false

statements (p. 25) against [Jane Doe 3]” (all alterations but ellipsis in original)). The GBM is cited

and quoted extensively. See, e.g., id. ¶¶ 77, 128, 129, 136, 144. The GBM is a “written instrument”

that “defines rights, duties, entitlements or liabilities.” See Lynch, 952 F.3d at 79 (quoting Black’s Law

Dictionary). Plaintiff’s reliance on the GBM in framing his claims makes these documents “integral”

to the pleading. Plaintiff does not dispute the accuracy or authenticity of this document.

        Courts have routinely considered such policy and procedure documents on motions to

dismiss in the context of Title IX claims because they are integral to the complaint. See, e.g., Doe n.

New York Univ., No. 1:20-cv-1343 (GHW), 2021 WL 1226384, at *15 (March 31, 2021) (“[T]he

Policy and the Procedures are integral to the Amended Complaint because they are written

instruments and Plaintiff relies heavily on their terms and effects.”); Feibleman v. Trs. of Columbia


                                                     42
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 43 of 60



Univ., No. 19-cv-4327 (VEC), 2020 WL 882429, at *11 (S.D.N.Y. Feb. 24, 2020) (“Although the

Complaint does not include the [Gender Based Misconduct Policy] as an attachment or expressly

incorporate it by reference, the Court may nonetheless consider it because Plaintiff’s reliance on the

GBMP throughout the Complaint made it ‘integral’ to the pleading.”); B.B. v. The New School, No. 17

Civ. 8347 (AT), 2018 WL 2316342, at *1–2, *2 n.3 (S.D.N.Y. Apr. 30, 2018) (considering the

school’s Sexual Misconduct & Violence Policy because the complaint “quotes from and relies on

it”). Accordingly, the Court will consider Columbia’s GBM Policy.

        The 2018–2019 and 2019–2020 Annual Reports, however, are not integral to the complaint.

Plaintiff does not mention those annual reports anywhere in his complaint. The reports do not

define rights, duties, entitlements, or liabilities. The Annual Reports bear no clear relation to the

Complaint. Accordingly, the Court will not consider them.

                2. Application

                        a. Erroneous Outcome in Imposing Interim Suspension

        Plaintiff challenges the allegedly erroneous result of his interim suspension. Because he has

alleged facts sufficient to cast some articulable doubt on the disciplinary action, and circumstances

giving rise to a minimal plausible inference of discriminatory intent by Columbia, Plaintiff has stated

an erroneous outcome claim with regard to his interim suspension.

                                i. Facts Sufficient to Cast Some Articulable Doubt

        Plaintiff has raised substantial concerns regarding the procedural fairness of the interim

suspension as well as issues regarding the credibility of the evidence Columbia relied on in issuing

the interim suspension. The facts alleged are sufficient to cast some articulable doubt on the

outcome of the disciplinary proceeding.

        First, Plaintiff alleges that “[t]he interim suspension was suddenly imposed on [him] without

any prior notice and without any kind of prior hearing.” Compl. ¶ 135. Plaintiff was given the



                                                      43
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 44 of 60



opportunity to “request a prompt and reasonable review of the term” of the interim suspension in

writing after it was imposed, which he did. Id. But he was never given a hearing of any sort, and has

pleaded that the opportunity Columbia offered him to appeal the decision in writing did not

constitute a meaningful opportunity to be heard. That the suspension was imposed with no prior

notice and without a hearing raises concerns about procedural fairness.

        Second, Plaintiff raises concerns about the credibility of the evidence Columbia relied on in

issuing the interim suspension. He alleges that Columbia relied solely on the allegations by Jane

Does 1–3, some of which “ultimately would not be sustained,” and failed to consider that Plaintiff

was a complainant in cases against Jane Does 1 and 2. Id. ¶ 136. Plaintiff also alleges that Jane Does

1–3 were working together and that Columbia did not investigate their motivations. Plaintiff states

that Jane Doe 1 provided confidential and defamatory information about Jane Doe 2’s allegation to

a Bwog editor. Id. ¶ 150. Prior to Jane Doe 3 filing her complaint—which led to the interim

suspension—he observed Jane Doe 3 sitting in Plaintiff’s physics class with Jane Doe 2. Id. Jane

Doe 3 was not enrolled in that class. Id. Plaintiff alleges that “[g]iven [Jane Doe 3]’s complete

change in demeanor toward me following her discussions with [Jane Doe 2], it is clear that the [Jane

Doe 3] complaint is just a further example of [Jane Doe 2]’s and/or [Jane Doe 1]’s goal to have me

kicked off campus.” Id. ¶ 136. He also alleges that “[Jane Doe 3] has been orchestrating a campaign

to level as many charges against [him] as possible to derail any hope he has of graduating on time”

and created an Instagram account dedicated to defaming Plaintiff. Id. ¶ 150.

        Defendant argues that an interim suspension is not a disciplinary outcome. Def.’s Mem. at

30–32. But Defendant cites no supporting cases. The First Circuit evaluated a challenge to an

interim suspension pending a disciplinary hearing in Haidak v. University of Massachussetts, 933 F.3d 56

(2019). The First Circuit noted that “[w]hile it lasts, a suspension more or less deprives a student of

all the benefits of being enrolled at a university.” Id. at 71. The First Circuit found that in this


                                                     44
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 45 of 60



context, under the Due Process clause, the opportunity to be heard requires “some kind of hearing.”

Id. (citing Gross v. Lopez, 419 U.S. 565, 579 (1975)). Of course, Columbia’s disciplinary proceedings,

unlike those of a public university, are not subject to constitutional due process requirements. See

Menaker, 935 F.3d at 34 n.50 (“In recognizing that a clearly irregular investigative or adjudicative

process may (when combined with other factors) create a plausible inference of sex discrimination,

we do not, of course, incorporate the Due Process Clause of the Fourteenth Amendment into the

[disciplinary] decisions of private universities.”). But the Court agrees with the First Circuit’s

characterization that an interim suspension deprives a student of the benefits of education. And

while here, Plaintiff was eventually permitted to receive notes and take his exams from a remote

location, he had to appeal the initial order to obtain those accommodations from Columbia.

Plaintiff alleges that even with those accommodations, he was deprived of many of the benefits of a

Columbia education. Accordingly, the Court sees no reason not to treat Plaintiff’s interim

suspension as a disciplinary outcome for purposes of Title IX.

        Together, the lack of a hearing and evidentiary weaknesses cast “some articulable doubt on

the accuracy of the outcome of the . . . proceeding.” Yusuf, 35 F.3d at 715. As the Second Circuit

has emphasized, “[t]he pleading burden in this regard is not heavy.” Id. Plaintiff has met it here.

                                ii. Minimal Plausible Inference of Gender Bias

        Plaintiff alleges procedural irregularities, evidentiary weaknesses, and that Columbia was

under pressure to refute criticisms circulating in the student body that it was turning a blind eye to

female students’ charges of gender-based misconduct by male students. Because the allegations of

bias in this case are similar to those found to be adequate in Doe v. Columbia, the Court concludes

that Plaintiff has plausibly alleged a minimal inference that Columbia was biased during the

disciplinary proceedings, and that this bias was because of Plaintiff’s gender.




                                                      45
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 46 of 60



        As the Court has explained in the previous section, Plaintiff has alleged procedural

irregularities: namely, that Columbia imposed the suspension with no prior notice and no hearing.

Plaintiff also asserts that Columbia ignored evidence Plaintiff put forward in his appeal of the

interim suspension that, he alleges, contradicted Jane Doe 3’s version of events, and that Columbia

failed to consider evidence that some of the Jane Does were working together to get Plaintiff

removed from campus. Compl. ¶¶ 136, 150. These deficiencies are similar to those that the Second

Circuit found indicative of a biased proceeding in Doe v. Columbia, which included ignoring the

plaintiff’s complaints of retaliatory behavior and reaching conclusions without reconciling

contradictory evidence. 831 F.3d at 56–57; see also Feibleman, 2020 WL 882429, at *9. Thus, the

alleged procedural irregularities in this case, when viewed in the light most favorable to Plaintiff,

support an inference that Columbia was biased against Plaintiff.

        Plaintiff must next allege facts supporting a plausible inference that the bias against Plaintiff

was based on gender. On this issue, Plaintiff’s allegations also track those in Doe v. Columbia. As in

that case, the plaintiff is a male student who is alleged to have committed gender-based misconduct

against female students, and who accuses the university of adopting anti-male bias due to public

pressure. See Columbia, 831 F.3d at 57–58 (“The Complaint alleges that, having been severely

criticized in the student body and in the public press for toleration of sexual assault of female

students, Columbia was motivated in this instance to accept the female’s accusation of sexual assault

and reject the male’s claim of consent, so as to show the student body and the public that the

University is serious about protecting female students from sexual assault by male students . . . .”).

        Plaintiff broadly alleges that Columbia was still under this kind of public pressure at the time

it was investigating and adjudicating the Jane Doe complaints against him. Am. Compl. ¶ 102–104.

He points to several specific factual circumstances in support of the allegation. First, Plaintiff points

to ongoing student activism around sexual assault in the years leading up to and during 2017.


                                                     46
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 47 of 60



Plaintiff alleges that Emma Sulkowicz’s visual arts senior thesis Mattress Performance (Carry That

Weight), which “brought the scrutiny of national media” was a “particularly fraught moment in the

conversation regarding campus sexual assault at Columbia.” Id. ¶ 104. In a 2014 interview, Ms.

Sulkowicz said, “It frustrates me that No Red Tape, the Coalition Against Sexual Violence, and so

many other people are working our butts off to create as comprehensive a set of policy changes as

we can—which we gave to the Columbia administration—but they haven’t listened to us.” Id. ¶ 103

n.96. Plaintiff alleges that in the wake of this moment, Columbia was sensitive to this criticism and

“eager to indulge” the “opinions” of campus activists. Id. ¶ 104. Although that was a few years

before the complaints and investigations at issue here, Plaintiff alleges that the pressure, and

Columbia’s sensitivity to it, continued: in March of 2017, No Red Tape requested that Columbia

“change their gender-based misconduct policy.” Id. ¶ 103. Columbia “acquiesced just three months

later.” Id. Plaintiff alleges that “Columbia submitted to pressure in 2017-2018 from #MeToo# [sic]

and NRT [No Red Tape].” Id. As in Columbia, it is plausible that, as Plaintiff alleges, Columbia was

sensitive to this criticism and that it was thus motivated to favor female complainants over a male

respondent, to protect Columbia from further accusations that it had failed to protect female

students from gender-based misconduct. See Columbia, 831 F.3d at 57.

        Second, Plaintiff points to an article in a campus news publication, Bwog, that was published

in February of 2018, while two of the Jane Doe investigations were ongoing. The subject of the

Bwog article was “a gender-based misconduct investigation in which the respondent in a member of

the SGB [Student Governing Board] leadership, and one of the complainants is a member of No

Red Tape.” Id. ¶ 123. Columbia was aware of this article because Plaintiff contacted Columbia

prior to the article’s publication and advised it that the article would interfere with his privacy and

the confidentiality of the disciplinary proceedings. Id. ¶ 123. Those facts—the publication of an

article reporting that Plaintiff, a student government leader, was being investigated for Title IX


                                                     47
         Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 48 of 60



violations and that one of the complaints against him had been made by a campus activist—

plausibly support an inference that public pressure and criticism impacted the way Columbia treated

male respondents in general and Plaintiff in particular, and motivated Columbia to treat Plaintiff

more harshly.

         Taken together, the allegations are evidence of some public pressure on Columbia to

disfavor male respondents like Plaintiff during the Title IX process. “When combined with clear

procedural irregularities,” as it is here, even this “minimal evidence of pressure on the university to

act based on invidious stereotypes will permit a plausible inference of sex discrimination.” Menaker,

935 F.3d at 33. Accordingly, Plaintiff has stated an erroneous outcome claim.

                         b. Selective Enforcement in Imposing Interim Suspension

         Plaintiff has failed to state a selective enforcement claim regarding his interim suspension

because none of the Jane Does 1–3 is a similarly situated student who was treated differently from

Plaintiff.

                                 i. Similarly Situated Student Treated Differently

         Plaintiff argues that Jane Does 1–3 are similarly situated students of the opposite sex who

were treated better than Plaintiff. He argues that those Jane Does are similarly situated to Plaintiff

“because they were the subject of Plaintiff’s counter-complaint.” Pl.’s Opp’n at 38. Columbia

argues that Plaintiff and those Jane Does are not similarly situated because Plaintiff, as a student

facing complaints of sexual assault from four different students, was not similarly situated to Jane

Does 1–3, who each faced a complaint from one complainant: Plaintiff. Unlike Plaintiff, Jane Does

1–3 were not subject to interim suspensions.

         It appears that the parties disagree about the degree of similarity that must be pleaded. In

Doe v. New York University, the court stated in its opinion granting the motion to dismiss that in the

context of a Title IX challenge to a school disciplinary proceeding, “similarly situated members of



                                                       48
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 49 of 60



the opposite sex” meant “members of the opposite sex facing comparable disciplinary charges.” 438

F. Supp. 3d at 182 (quoting Noakes v. Syracuse Univ., 369 F. Supp. 3d 397 415–16 (N.D.N.Y. 2019)).

Similarly, in Yu v. Vassar College, the court explained that “[a male plaintiff] must demonstrate that a

female was in circumstances sufficiently similar to his own and was treated more favorably by the

University.” 97 F. Supp. 3d at 480 (alteration in original) (quoting Mallory, 76 F. App’x at 634). But

as plaintiffs in both of these cases did not propose a comparator, neither case considers what degree

of similarity is required for the plaintiff to allege “comparable disciplinary charges” or

“circumstances” that are “sufficiently similar.”

        As this Court noted in Doe v. NYU, 2021 WL 12266384 (GHW) (S.D.N.Y. Mar. 31, 2021),

there is dearth of law about this particular issue in the Title IX context in this Circuit. Accordingly,

the Court looks to Title VII case law to determine what degree of similarity is required at this stage

in the litigation. To assert a Title VII claim, a plaintiff must allege that “she was similarly situated in

all material respects to the individuals with whom she seeks to compare herself.” Brown v. Daikin

Am. Inc., 756 F.3d 219, 230 (2d Cir. 2014) (quoting Graham v. Long Island R.R., 230 F.3d 34, 39 (2d

Cir. 2000)). “The plaintiff’s and comparator’s circumstances must bear a ‘reasonably close

resemblance,’ but need not be ‘identical.’” Id. (quoting Graham, 230 F.3d at 40). In the context of

employee discipline, courts consider whether the comparators’ offenses were of “comparable

seriousness,” which “requires—in addition to an examination of the acts—an examination of the

context and surrounding circumstances in which those acts are evaluated.” Graham, 230 F.3d at 40.

“Ordinarily, ‘[w]hether two employees are similarly situated . . . presents a question of fact,’ rather

than a legal question to be resolved on a motion to dismiss.” Brown, 756 F.3d at 230 (alterations in

original) (quoting Graham, 230 F.3d at 39). On a motion to dismiss, a court must “determine

whether, based on a plaintiff’s allegations in the complaint, it is plausible that a jury could ultimately




                                                      49
         Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 50 of 60



determine that the comparators are similarly situated.” Rodriguez v. Town of Ramapo, 412 F. Supp. 3d

412, 436 (S.D.N.Y. 2019) (quoting Weslowski v. Zugibe, 14 F. Supp. 3d 295, 319 (S.D.N.Y. 2014)).

         Based on the allegations in the Complaint, it is not plausible that a jury could determine that

any of Jane Does 1–3 and Plaintiff are similarly situated. At the time Columbia imposed the interim

suspension, Plaintiff faced multiple allegations of sexual assault from four different students. Jane

Does 1–3 faced allegations of harassment (Jane Does 1–3) and sexual misconduct (Jane Doe 1) from

one student. That is a material difference. It makes sense that a school might respond differently in

imposing interim measures on a student who is facing complaints from multiple students than a

student who is facing a complaint from one student. 1 Such students are not students facing “similar

disciplinary charges.” They are in materially different positions. Accordingly, Plaintiff has failed to

state a selective enforcement claim.

                                      ii. Minimal Plausible Inference of Gender Bias

         For the reasons discussed in Section II(B)(1)(a)(ii), Plaintiff has stated a minimal plausible

inference of gender bias. But because he has not alleged a similarly situated student who was treated

more poorly than he was, he has not stated a claim for selective enforcement.

                            c. Davis Harassment in Imposing Interim Suspension

         Under Title IX, educational institutions may be held liable for “deliberate indifference to

known acts of harassment” perpetrated by one student against another, Davis v. Monroe Cnty. Bd. of

Educ., 526 U.S. 629, 643 (1999), or by a teacher against a student, Gebser v. Lago Vista Indep. Sch. Dist.,

524 U.S. 274, 290–91 (1998). For a school to be held liable for such harassment, it must be

“deliberately indifferent to sexual harassment, of which [it had] actual knowledge, that is so severe,




1 Indeed, Columbia told Plaintiff that it imposed the interim suspension “based on the fact that you are involved in
multiple pending Title IX investigations” and that it was particularly unwilling to reconsider the suspension “in light of
the fact that since you were first placed on interim suspension there has been an additional case filed against [you].”
Compl. ¶ 144.


                                                              50
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 51 of 60



pervasive, and objectively offensive that it can be said to deprive the victims of access to the

educational opportunities or benefits provided by the school.” Davis, 526 U.S. at 650. The

harassment forming the basis for a Title IX claim must also, of course, be “gender-oriented.” Id. at

651.

        Here, Plaintiff alleges that:

        [Plaintiff] was subjected to a campaign of sexual harassment because of his male
        gender. After Jane Doe 1 filed her complaint, Columbia administrators solicited
        complaints from Jane Doe 2, Jane Doe 3 and Jane Doe 4 and imposed an interim
        suspension on [Plaintiff] and treated him as a serial rapist that [sic] the facts did not
        warrant. Columbia investigated Jane Doe 2’s case even though Jane Doe 2 requested
        that there not be such an investigation, and Columbia allowed [Plaintiff] to be
        subjected to ridicule and significantly lowered standing with his fellow students from
        the publication of the [B]wog article.


Compl. ¶ 210. Plaintiff alleges that he was deprived of both academic and non-academic educational

opportunities as a result of this indifference. Id.

        Plaintiff does not plausibly allege any facts indicating that he was subject to harassment. A

school’s investigation of complaints regarding alleged sexual assault is not harassment per se.

Plaintiff identifies no authority to support the proposition that investigating an allegation of sexual

assault constitutes harassment.

        Nor does the publication of the Bwog article constitute harassment. All Plaintiff has alleged

about the content of the article is that it states that “one of the complainants is a member of NRT,”

indicating that there was more than one proceeding against Plaintiff. Id ¶ 125. The Complaint does

not allege sufficient facts to permit the Court to infer that the publication of the article constitutes

harassment. The use of gendered slurs can form a basis for a peer harassment claim under Title IX.

See, e.g., Doe v. East Haven Bd. of Educ., 200 F. App’x 46, 48 (2d Cir.2006) (female student who

reported being raped was verbally abused by other students who called her “a slut” and “a whore,”

names that “reflect[ed] sex-based stereotypes”); Riccio v. New Haven Bd. of Educ., 467 F.Supp.2d 219,


                                                      51
          Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 52 of 60



222–23 (D. Conn. 2006) (harassing students called female student names including “bitch” and

“dyke,” and threw objects at her). But Plaintiff does not allege that the Bwog article contained any

such language: according to the Complaint, all the article did was report—accurately—that Plaintiff

(who was not named) was named as a “respondent” in two GMB complaints. That is the operation

of a free press, not harassment.

          Accordingly, Plaintiff has failed to plead a deliberate indifference claim with respect to his

interim suspension.

                          d. Erroneous Outcome in the Jane Doe 1 Proceeding

          Under New York law, “[t]he doctrine of collateral estoppel ‘precludes a party from

relitigating in a subsequent action or proceeding an issue clearly raised in a prior action or

proceeding and decided against that party . . . whether or not the tribunals or causes of action are the

same.’” Fletcher v. Atex, Inc., 68 F.3d 1451, 1457 (2d Cir.1995) (alteration in original) (quoting Ryan v.

New York Tel. Co., 62 N.Y.2d 494, 500 (1984)). Collateral estoppel applies only where “(1) ‘the issue

must have been material to the first action or proceeding and essential to the decision rendered

therein’ and (2) ‘the party against whom collateral estoppel is asserted [must have been] afforded a

full and fair opportunity in the prior . . . proceeding to contest the decision now said to be

controlling . . . .’” Id. at 1457 (first and third alterations in original) (quoting Ryan, 62 N.Y.2d at 500–

01); Khandhar v. Elfenbein, 943 F.2d 244, 247 (2d Cir.1991); Kaufman v. Eli Lilly & Co., 65 N.Y.2d 449,

455–56 (1985). The party seeking the benefit of collateral estoppel bears the burden of proving that

the issues involved in a prior proceeding and those raised currently are identical, while the opponent

of preclusion has the burden of proving the absence of a full and fair opportunity to litigate the issue

in the prior proceeding. Khandhar, 943 F.2d at 247–48; Kaufman, 65 N.Y.2d at 456; Ryan, 62 N.Y.2d

at 501.




                                                      52
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 53 of 60



        Here, Defendant argues that “Plaintiff previously had a full and fair opportunity to litigate

Columbia’s compliance with its GBM Policy and the accuracy of the Jane Doe 1 proceeding’s

outcome.” Def.’s Mem. at 31. “Specifically, Plaintiff is collaterally estopped from re-litigating that

Columbia failed to consider the expert report he procured to support his own claim of

incapacitation, ¶ 157; unreasonably declined to investigate his claim of Sexual Exploitation, ¶ 224;

improperly concluded that Jane Doe 1 withdrew consent, ¶ 159; and applied a different standard in

determining his credibility as opposed to Jane Doe 1, ¶ 158.” Id. at 31–32; see also Doe v. Columbia

Univ., 2020 WL 999006, at *6–7 (rejecting Plaintiff’s arguments).

        Plaintiff’s briefing fails to respond to Defendant’s arguments in favor of the dismissal of his

erroneous outcome claim as to the Jane Doe 1 case, and the Court will thus consider that claim

conceded. See AT & T Corp. v. Syniverse Techs., Inc., No. 12 Civ. 1812 (NRB), 2014 WL 4412392, at

*7 (S.D.N.Y. Sept. 8, 2014) (finding that plaintiff’s “silence concedes the point” where it failed to

discuss opponent’s argument in its opposition brief); In re UBS AG Secs. Litig., No. 07 Civ. 11225

(RJS), 2012 WL 4471265, at *11 (S.D.N.Y. Sept. 28, 2012) (same); see also Jennings v. Hunt Cos., 367 F.

Supp. 3d 66, 69 (S.D.N.Y. 2019) (“A district court may, and generally will, deem a claim abandoned

when a plaintiff fails to respond to a defendant’s arguments that the claim should be dismissed.”

(internal quotation marks omitted)).

                        e. Selective Enforcement in the Jane Doe 1 Proceeding

        Plaintiff has stated a selective enforcement claim regarding the Jane Doe 1 disciplinary

proceedings because Jane Doe 1 is a similarly situated student who was treated differently than

Plaintiff and because he has pleaded a minimal inference of gender bias.

                                i. Similarly Situated Student Treated Differently

        Plaintiff argues that Jane Doe 1 is a similarly situated student of the opposite sex who was

treated better than Plaintiff. Based on the allegations in the Complaint, it is plausible that a jury



                                                      53
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 54 of 60



could determine that Jane Doe 1 and Plaintiff are similarly situated with respect to the disciplinary

proceeding Plaintiff faced regarding Jane Doe 1. Jane Doe 1 filed a complaint against Plaintiff for

sexual assault. Compl. ¶ 114. Similarly, Plaintiff filed a complaint against Jane Doe 1 for sexual

misconduct and sexual exploitation. Id. ¶ 119. Plaintiff alleges that Columbia did not even ask Jane

Doe 1 any questions about the allegations and refused to investigate his report. Id. ¶ 150. When

Jane Doe 1 accused him of sexual assault, on the other hand, Columbia thoroughly investigated

Jane’s allegations, including interviewing Jane Doe 1, Plaintiff, and Jane Doe 1’s friends. Id. ¶ 156.

These circumstances bear a reasonably close resemblance: Plaintiff and Jane Doe 1 both faced

allegations of sexual assault for their conduct on December 13, 2017. Depending on the results of

discovery, an examination of the context in which the students’ acts were evaluated could plausibly

yield the conclusion that they involved sufficiently similar circumstances or that they faced

comparable disciplinary charges. The Court notes that Plaintiff is plausibly similarly situated with

respect to Jane Doe 1 for this purpose but not for the purpose of the imposition of the interim

suspension, which happened only after Plaintiff was facing Title IX complaints from three different

students.

                                 ii. Minimal Plausible Inference of Gender Bias

        Plaintiff alleges procedural irregularities and, as the Court has explained above in section

II(C)(a)(ii), that Columbia was under pressure to refute criticisms that it was turning a blind eye to

female students’ charges of gender-based misconduct by male students. As the Court explained

above with respect to procedural irregularities, Plaintiff is collaterally estopped from re-litigating that

Columbia failed to consider the expert report he procured to support his own claim of

incapacitation, unreasonably declined to investigate his claim of Sexual Exploitation, improperly

concluded that Jane Doe 1 withdrew consent, and applied a different standard in determining his

credibility as opposed to Jane Doe 1. But Plaintiff has alleged additional procedural irregularities,


                                                       54
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 55 of 60



and he is not estopped from litigating them. Because the allegations of bias in this case are similar to

those found to be adequate in Doe v. Columbia, the Court concludes that Plaintiff has plausibly

alleged a minimal inference that Columbia was biased during the disciplinary proceedings regarding

Jane Doe 1, and that this bias was because of Plaintiff’s gender.

        Plaintiff has alleged several other procedural irregularities indicating that Columbia was

biased against him during the investigation and adjudication of the Jane Doe 1 complaint. He

alleges that Columbia ignored evidence contradicting Jane Doe 1’s version of events, such as the

photographic evidence Jane Doe 1 herself submitted. Compl. ¶ 157. He also alleges that Columbia

refused to investigate his claim regarding Jane Doe 1’s sexual misconduct or consider evidence

indicating that she and Jane Doe 3 were attempting to work together to prevent Plaintiff from

graduating. Id. ¶¶ 148, 150. These procedural deficiencies are similar to those that the Second

Circuit found indicative of a biased proceeding in Doe v. Columbia, which included refusing to

interview witnesses who could have corroborated the plaintiff’s account, ignoring the plaintiff’s

complaints of retaliatory behavior, and reaching conclusions without reconciling contradictory

evidence. 831 F.3d at 56–57; see also Feibleman, 2020 WL 882429, at *9. Thus, the alleged procedural

irregularities in this case, when viewed in the light most favorable to Plaintiff, support an inference

that Columbia was biased against Plaintiff.

        Plaintiff must next allege facts supporting a plausible inference that the bias against Plaintiff

was based on gender. For the reasons discussed in Section II(C)(2)(a)(ii), Plaintiff’s allegations are

evidence of some public pressure on Columbia to disfavor male respondents like Plaintiff during the

Title IX process. “When combined with clear procedural irregularities,” as it is here, even this

“minimal evidence of pressure on the university to act based on invidious stereotypes will permit a

plausible inference of sex discrimination.” See Menaker, 935 F.3d at 33. Accordingly, Plaintiff has

stated a minimal plausible inference of gender bias.


                                                     55
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 56 of 60



                        f. Erroneous Outcome in the Jane Doe 4 Proceeding

        Because Plaintiff has alleged facts sufficient to cast some articulable doubt on the Jane Doe 4

proceeding, and circumstances giving rise to a minimal plausible inference of discriminatory intent

by Columbia, Plaintiff has stated an erroneous outcome claim with respect to the Jane Doe 4

proceeding.

                                i. Facts Sufficient to Cast Some Articulable Doubt

        As with the interim suspension, Plaintiff has alleged both procedural flaws and evidentiary

weaknesses. Plaintiff alleges that Columbia ignored the fact that the “text messages between

[Plaintiff] and [Jane Doe 4] indicate that [Plaintiff] ‘ceased the idea’ of having sex that morning,

which means [they] never had it.” Compl. ¶ 175 (second alteration in original). Plaintiff also alleges

that Columbia held him and Jane Doe 4 to different standards in evaluating the evidence:

“Columbia . . . left Jane Doe 4’s numerous assumptions about facts unexamined, whereas they

ensured everything John Doe said was corroborated or documented. Columbia also included

hearsay and gossip under the guise of testimony.” Id. ¶ 174. Those facts are sufficient to cast some

articulable doubt on the outcome of the disciplinary proceeding.

                                ii. Minimal Plausible Inference of Gender Bias

        Plaintiff alleges procedural irregularities and, as the Court has explained above, that

Columbia was under pressure to refute criticisms that it was turning a blind eye to female students’

charges of gender-based misconduct by male students. Because the allegations of bias in this case

are similar to those found to be adequate in Doe v. Columbia, the Court concludes that Plaintiff has

plausibly alleged a minimal inference that Columbia was biased during the disciplinary proceedings

regarding Jane Doe 4, and that this bias was because of Plaintiff’s gender.

        As with his claims regarding the interim suspension, Plaintiff has alleged procedural

irregularities indicating that Columbia was biased against Plaintiff during the investigation and



                                                      56
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 57 of 60



adjudication of the Jane Doe 4 complaint. He alleges that Columbia ignored evidence contradicting

Jane Doe 4’s version of events, such as text messages indicating that he and Jane Doe 4 did not have

sex on the date in question, and that Columbia “included hearsay and gossip under the guise of

testimony.” Id. ¶ 175. He also alleges that the panel held him and Jane Doe 4 to different standards:

they were “quick to criticize” Plaintiff’s statements as inconsistent, but “very forgiving of [Jane Doe

4]’s admitted lack of ‘independent memory’ of events just prior” to the alleged sexual assault. Id.

Here, again, the alleged procedural irregularities in this case, when viewed in the light most favorable

to Plaintiff, support an inference that Columbia was biased against Plaintiff.

        And for the reasons discussed in Section II(C)(2)(a)(ii), Plaintiff’s allegations are evidence of

some public pressure on Columbia to disfavor male respondents like Plaintiff during the Title IX

process. “When combined with clear procedural irregularities,” as it is here, even this “minimal

evidence of pressure on the university to act based on invidious stereotypes will permit a plausible

inference of sex discrimination.” See Menaker, 935 F.3d at 33. Accordingly, Plaintiff has stated a

minimal plausible inference of gender bias.

                        g. Erroneous Outcome in the Jane Doe 3 Proceeding

        Because Plaintiff has alleged facts sufficient to cast some articulable doubt on the Jane Doe 3

proceeding, and circumstances giving rise to a minimal plausible inference of discriminatory intent

on the part of Columbia, Plaintiff has stated an erroneous outcome claim with respect to that

proceeding.

                                i. Facts Sufficient to Cast Some Articulable Doubt

        Plaintiff alleges both evidentiary weaknesses and procedural flaws in the Jane Doe 3

proceeding. Plaintiff alleges that when Columbia interviewed him, “the investigator ignored facts

indicating that Jane Doe 3 had initiated all sexual contact with [Plaintiff] in November 2017 without

obtaining affirmative consent from [Plaintiff] and rather questioned [Plaintiff] about whether or not



                                                      57
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 58 of 60



[Plaintiff], subjectively, believed that such sexual activity was consensual.” Compl. ¶ 149. Plaintiff

alleges that he and Jane Doe 3 were held to different standards: when Jane Doe 3 mixed up dates,

Columbia said that this was reasonable “[c]onsidering the length of the relationship and number of

sexual acts occurring within this period.” Id. ¶ 184. But “this assumption [was] not equally provided

to [Plaintiff] for minor discrepancies in [hi]s memory about events leading up to the incident at issue

,years after the fact.” Id. Plaintiff also alleges that Columbia failed to consider whether Jane Doe 3

had ulterior motives, even though she created an Instagram page that was “dedicated to slandering

[Plaintiff]” and “ha[d] been orchestrating a campaign to level as many charges against [Plaintiff] as

possible to derail any hope he ha[d] of graduating on time.” Id. ¶ 150. Those facts are sufficient to

cast some articulable doubt on the accuracy of the Jane Doe 3 proceeding.

                                ii. Minimal Plausible Inference of Gender Bias

        Plaintiff alleges procedural irregularities and, as the Court has explained above, that

Columbia was under pressure to refute criticisms that it was turning a blind eye to female students’

charges of gender-based misconduct by male students. Because the allegations of bias in this case

are, again, similar to those found to have been adequate in Doe v. Columbia, the Court concludes that

Plaintiff has plausibly alleged a minimal inference that Columbia was biased during the disciplinary

proceedings regarding Jane Doe 3, and that this bias was because of Plaintiff’s gender.

        Plaintiff has alleged procedural irregularities indicating that Columbia was biased against

Plaintiff during the investigation and adjudication of the Jane Doe 3 complaint. He alleges that

Columbia ignored evidence contradicting Jane Doe 3’s version of events, such as evidence indicating

that Jane Doe 3 initiated all sexual contact with Plaintiff in November 2017 without obtaining

affirmative consent. He alleges that Columbia refused to investigate indications that Jane Doe 3 was

“orchestrating a campaign to level as many charges as possible” against Plaintiff. Compl. ¶ 150. He

also alleges that “the demeanor of the panelists throughout the hearing implied they could barely be


                                                      58
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 59 of 60



bothered to listen, and [they] looked as if their minds were already made up” and that “the tone of

their letter reveal[ed] a deep antagonism toward [him].” Id. ¶ 184. These procedural deficiencies,

when viewed in the light most favorable to Plaintiff, support an inference that Columbia was biased

against Plaintiff.

        And for the reasons discussed in Section II(C)(2)(a)(ii), Plaintiff’s allegations are evidence of

some public pressure on Columbia to disfavor male respondents like Plaintiff during the Title IX

process. “When combined with clear procedural irregularities,” as it is here, even this “minimal

evidence of pressure on the university to act based on invidious stereotypes will permit a plausible

inference of sex discrimination.” See Menaker, 935 F.3d at 33. Accordingly, Plaintiff has stated a

minimal plausible inference of gender bias.

III. LEAVE TO AMEND

        The Court grants Plaintiff leave to replead the dismissed Title IX claims to the extent that

they are not precluded under the doctrines of res judicata or collateral estoppel. See Cortec Indus., Inc.

v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991) (“It is the usual practice upon granting a motion

to dismiss to allow leave to replead.”); see also Fed. R. Civ. P. 15(a)(2) (“The court should freely give

leave [to amend] when justice so requires.”). Leave may be denied “for good reason, including

futility, bad faith, undue delay, or undue prejudice to the opposing party.” TechnoMarine SA v.

Giftports, Inc., 758 F.3d 493, 505 (2d Cir. 2014). Repleading matters precluded under the doctrines of

res judicata or collateral estoppel would be futile. Therefore, leave is denied to replead these aspects

of Plaintiff’s claims. Otherwise, the Court grants leave to replead the dismissed claims. Any

amended complaint must be filed no later than fourteen days from the date of this order.

IV. CONCLUSION

        For the reasons stated above, Defendant’s motion to dismiss is GRANTED as to Plaintiff’s

claims for injunctive relief and damages arising from his expulsion and lack of diploma, Plaintiff’s



                                                     59
        Case 1:20-cv-06770-GHW Document 34 Filed 08/01/21 Page 60 of 60



selective enforcement and Davis harassment claims regarding his interim suspension, and Plaintiff’s

erroneous outcome claim as to the Jane Doe 1 proceeding; it is DENIED as to all other claims.

       The Clerk of Court is directed to terminate the motion pending at Dkt. No. 27.

       SO ORDERED.

 Dated: August 1, 2021                             _____________________________________
 New York, New York                                         GREGORY H. WOODS
                                                           United States District Judge




                                                  60
